
	
		IB
		 Union Calendar No. 85
		112th CONGRESS
		1st Session
		H. R. 1425
		[Report No. 112–90, Parts I
		  and II]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 7, 2011
			Mrs. Ellmers (for
			 herself, Mr. Altmire,
			 Mr. Quayle,
			 Mr. Wu, Mr. Hall, Ms. Eddie
			 Bernice Johnson of Texas, Mr. Graves
			 of Missouri, and Mr.
			 Richmond) introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology, and in addition to the Committees on
			 Small Business and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			May 3, 2011
			Rereferred to the Committee on Small Business, and in
			 addition to the Committees on Science,
			 Space, and Technology and Armed Services, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		
			May 26, 2011
			Reported from the
			 Committee on Science, Space, and
			 Technology with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			July 1, 2011
			Additional sponsors: Mr.
			 Lipinski, Mrs. Biggert,
			 Mr. Coble,
			 Mr. West, Mr. Clarke of Michigan,
			 Mr. Luján,
			 Mr. Womack,
			 Mrs. Lowey,
			 Mr. Hanna,
			 Mr. Walsh of Illinois,
			 Mr. Chabot,
			 Mr. Bartlett,
			 Mr. Mulvaney,
			 Mr. Barletta,
			 Mr. Tipton,
			 Mr. Lance,
			 Mr. Jones,
			 Ms. Herrera Beutler, and
			 Mr. Smith of Texas
		
		
			July 1, 2011
			Reported from the Committee on Small Business with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in boldface roman
		
		
			July 1, 2011
			Committee on Armed
			 Services discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on April 7, 2011
		
		A BILL
		To reauthorize and improve the SBIR and
		  STTR programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Creating Jobs Through Small Business
			 Innovation Act of 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Title I—REAUTHORIZATION OF THE SBIR AND STTR
				PROGRAMS
				Sec. 101. Extension of termination
				dates.
				Sec. 102. SBIR and STTR award
				levels.
				Sec. 103. Agency and program
				flexibility.
				Sec. 104. Elimination of Phase II
				invitations.
				Sec. 105. Phase flexibility.
				Sec. 106. Participation by firms with
				substantial investment from multiple venture capital operating companies, hedge
				funds, or private equity firms in a portion of the SBIR program.
				Sec. 107. Ensuring that innovative small
				businesses with substantial investment from venture capital operating
				companies, hedge funds, or private equity firms are able to participate in the
				SBIR and STTR programs.
				Sec. 108. SBIR and STTR special acquisition
				preference.
				Sec. 109. Collaborating with Federal
				laboratories and research and development centers.
				Sec. 110. Notice requirement.
				Sec. 111. Additional SBIR and STTR
				Awards.
				Title II—OUTREACH AND COMMERCIALIZATION
				INITIATIVES
				Sec. 201. Technical assistance for
				awardees.
				Sec. 202. Commercialization Readiness Program
				at Department of Defense.
				Sec. 203. Commercialization Readiness Pilot
				Program for civilian agencies.
				Sec. 204. Interagency Policy
				Committee.
				Sec. 205. Clarifying the definition of
				Phase III.
				Sec. 206. Shortened period for final decisions
				on proposals and applications.
				Sec. 207. Phase 0 Proof of Concept Partnership
				pilot program.
				Title III—OVERSIGHT AND EVALUATION
				Sec. 301. Streamlining annual evaluation
				requirements.
				Sec. 302. Data collection from agencies for
				SBIR.
				Sec. 303. Data collection from agencies for
				STTR.
				Sec. 304. Public database.
				Sec. 305. Government database.
				Sec. 306. Accuracy in funding base
				calculations.
				Sec. 307. Continued evaluation by the National
				Academy of Sciences.
				Sec. 308. Technology insertion reporting
				requirements.
				Sec. 309. Obtaining consent from SBIR and STTR
				applicants to release contact information to economic development
				organizations.
				Sec. 310. Pilot to allow funding for
				administrative, oversight, and contract processing costs.
				Sec. 311. GAO study with respect to venture
				capital operating company, hedge fund, and private equity firm
				involvement.
				Sec. 312. Reducing vulnerability of SBIR and
				STTR programs to fraud, waste, and abuse.
				Sec. 313. Simplified paperwork
				requirements.
				Sec. 314. Reducing fraud, waste, and
				abuse.
				Title IV—POLICY DIRECTIVES
				Sec. 401. Conforming amendments to the SBIR and
				the STTR Policy Directives.
				Title V—OTHER PROVISIONS
				Sec. 501. Report on SBIR and STTR program
				goals.
				Sec. 502. Competitive selection procedures for
				SBIR and STTR programs.
				Sec. 503. Loan restrictions.
				Sec. 504. Program diversification.
			
		3.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the terms
			 extramural budget, Federal agency, Small
			 Business Innovation Research Program, SBIR, Small
			 Business Technology Transfer Program, and STTR have the
			 meanings given such terms in section 9 of the Small Business Act (15 U.S.C. 638); and
			(3)the term small
			 business concern has the meaning given that term under section 3 of the
			 Small Business Act (15 U.S.C.
			 632).
			IREAUTHORIZATION OF THE
			 SBIR AND STTR PROGRAMS
			101.Extension of
			 termination dates
				(a)SBIRSection
			 9(m) of the Small Business Act (15
			 U.S.C. 638(m)) is amended—
					(1)by striking
			 Termination.— and all that follows
			 through the authorization and inserting Termination.—The
			 authorization;
					(2)by striking
			 2008 and inserting 2014; and
					(3)by striking paragraph
			 (2).
					(b)STTRSection
			 9(n)(1)(A) of the Small Business Act
			 (15 U.S.C. 638(n)(1)(A)) is amended—
					(1)by striking
			 In
			 general.— and all that follows through with
			 respect and inserting In
			 general.—With respect;
					(2)by striking
			 2009 and inserting 2014; and
					(3)by striking clause
			 (ii).
					102.SBIR and STTR award
			 levels
				(a)SBIR
			 AdjustmentsSection 9(j)(2)(D) of the
			 Small Business Act (15 U.S.C.
			 638(j)(2)(D)) is amended—
					(1)by striking
			 $100,000 and inserting $150,000; and
					(2)by striking
			 $750,000 and inserting $1,000,000.
					(b)STTR
			 AdjustmentsSection 9(p)(2)(B)(ix) of the
			 Small Business Act (15 U.S.C.
			 638(p)(2)(B)(ix)) is amended—
					(1)by striking
			 $100,000 and inserting $150,000; and
					(2)by striking
			 $750,000 and inserting $1,000,000.
					(c)Annual
			 AdjustmentsSection 9 of the Small
			 Business Act (15 U.S.C. 638) is amended—
					(1)in subsection (j)(2)(D),
			 by striking once every 5 years to reflect economic adjustments and
			 programmatic considerations and inserting every year for
			 inflation; and
					(2)in subsection
			 (p)(2)(B)(ix), as amended by subsection (b) of this section, by inserting
			 (each of which the Administrator shall adjust for inflation
			 annually) after $1,000,000,.
					(d)Limitation on Size of
			 AwardsSection 9 of the Small
			 Business Act (15 U.S.C. 638), as amended by this Act, is further
			 amended by adding at the end the following:
					
						(aa)Limitation on Size of
				Awards
							(1)LimitationNo
				Federal agency may issue an award under the SBIR program or the STTR program if
				the size of the award exceeds the award guidelines established under this
				section by more than 50 percent.
							(2)Maintenance of
				informationParticipating agencies shall maintain information on
				awards exceeding the guidelines established under this section,
				including—
								(A)the amount of each
				award;
								(B)a justification for
				exceeding the award amount;
								(C)the identity and location
				of each award recipient; and
								(D)whether an award
				recipient has received any venture capital, hedge fund, or private equity firm
				investment and, if so, whether the recipient is majority-owned by multiple
				venture capital operating companies, hedge funds, or private equity
				firms.
								(3)ReportsThe
				Administrator shall include the information described in paragraph (2) in the
				annual report of the Administrator to Congress.
							(4)Rule of
				constructionNothing in this subsection shall be construed to
				prevent a Federal agency from supplementing an award under the SBIR program or
				the STTR program using funds of the Federal agency that are not part of the
				SBIR program or the STTR program of the Federal
				agency.
							.
				103.Agency and program
			 flexibilitySection 9 of the
			 Small Business Act (15 U.S.C. 638), as
			 amended by this Act, is further amended by adding at the end the
			 following:
				
					(bb)Subsequent Phase II
				Awards
						(1)Agency
				flexibilityA small business concern that received a Phase I
				award from a Federal agency under this section shall be eligible to receive a
				subsequent Phase II award from another Federal agency, if the head of each
				relevant Federal agency or the relevant component of the Federal agency makes a
				written determination that the topics of the relevant awards are the same and
				both agencies report the awards to the Administrator for inclusion in the
				public database under subsection (k).
						(2)SBIR and sttr program
				flexibilityA small business concern that received a Phase I
				award under this section under the SBIR program or the STTR program may receive
				a subsequent Phase II award in either the SBIR program or the STTR program and
				the participating agency or agencies shall report the awards to the
				Administrator for inclusion in the public database under subsection
				(k).
						.
			104.Elimination of Phase
			 II invitationsSection 9(e) of
			 the Small Business Act (15 U.S.C.
			 638(e)) is amended—
				(1)in paragraph (4)(B), by
			 striking to further and inserting which shall not include
			 any invitation, pre-screening, pre-selection, or down-selection process for
			 eligibility for Phase II, that will further; and
				(2)in paragraph (6)(B), by
			 striking to further develop proposed ideas to and inserting
			 which shall not include any invitation, pre-screening, pre-selection, or
			 down-selection process for eligibility for Phase II, that will further develop
			 proposals that.
				105.Phase
			 flexibilitySection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended by this Act, is further amended
			 by adding at the end the following:
				
					(cc)Phase I
				requiredUnder this section,
				a Federal agency shall provide to a small business concern an award under Phase
				II of an SBIR program with respect to a project only if such agency finds that
				the small business concern has been provided an award under Phase I of an SBIR
				program with respect to such project or has completed the determinations
				described in subsection (e)(4)(A) with respect to such project despite not
				having been provided a Phase I
				award.
					.
			106.Participation by firms
			 with substantial investment from multiple venture capital operating companies,
			 hedge funds, or private equity firms in a portion of the SBIR program
				(a)In
			 GeneralSection 9 of the Small
			 Business Act (15 U.S.C. 638), as amended by this Act, is further
			 amended by adding at the end the following:
					
						(dd)Participation of Small
				Business Concerns Majority-Owned by Venture Capital Operating Companies, hedge
				funds, or private equity firms in the SBIR Program
							(1)AuthorityUpon
				a written determination described in paragraph (2) provided to the
				Administrator, the Committee on Small Business and Entrepreneurship of the
				Senate, and the Committee on Small Business and the Committee on Science,
				Space, and Technology of the House of Representatives not later than 30 days
				before the date on which an award is made—
								(A)the Director of the National Institutes of
				Health, the Secretary of Energy, the Administrator of the National Aeronautics
				and Space Administration, and the Director of the National Science Foundation
				may award not more than 45 percent of the funds allocated for the SBIR program
				of the Federal agency to small business concerns that are owned in majority
				part by multiple venture capital operating companies, hedge funds, or private
				equity firms through competitive, merit-based procedures that are open to all
				eligible small business concerns; and
								(B)the head of a Federal agency other than a
				Federal agency described in subparagraph (A) that participates in the SBIR
				program may award not more than 35 percent of the funds allocated for the SBIR
				program of the Federal agency to small business concerns that are owned in
				majority part by multiple venture capital operating companies, hedge funds, or
				private equity firms through competitive, merit-based procedures that are open
				to all eligible small business concerns.
								(2)DeterminationA
				written determination described in this paragraph is a written determination by
				the head of a Federal agency that explains how the use of the authority under
				paragraph (1) will—
								(A)induce additional venture
				capital, hedge fund, or private equity firm funding of small business
				innovations;
								(B)substantially contribute
				to the mission of the Federal agency;
								(C)demonstrate a need for
				public research; and
								(D)otherwise fulfill the
				capital needs of small business concerns for additional financing for the SBIR
				project.
								(3)RegistrationA small business concern that is
				majority-owned by multiple venture capital operating companies, hedge funds, or
				private equity firms and qualified for participation in the program authorized
				under paragraph (1) shall—
								(A)register with the
				Administrator on the date that the small business concern submits an
				application for an award under the SBIR program; and
								(B)indicate in any SBIR proposal that the
				small business concern is registered under subparagraph (A) as majority-owned
				by multiple venture capital operating companies, hedge funds, or private equity
				firms.
								(4)Compliance
								(A)In
				generalThe head of a Federal agency that makes an award under
				this subsection during a fiscal year shall collect and submit to the
				Administrator data relating to the number and dollar amount of Phase I awards,
				Phase II awards, and any other category of awards by the Federal agency under
				the SBIR program during that fiscal year.
								(B)Annual
				reportingThe Administrator shall include as part of each annual
				report by the Administration under subsection (b)(7) any data submitted under
				subparagraph (A) and a discussion of the compliance of each Federal agency that
				makes an award under this subsection during the fiscal year with the maximum
				percentages under paragraph (1).
								(5)EnforcementIf
				a Federal agency awards more than the percent of the funds allocated for the
				SBIR program of the Federal agency authorized under paragraph (1) for a purpose
				described in paragraph (1), the head of the Federal agency shall transfer an
				amount equal to the amount awarded in excess of the amount authorized under
				paragraph (1) to the funds for general SBIR programs from the non-SBIR and
				non-STTR research and development funds of the Federal agency not later than
				180 days after the date on which the Federal agency made the award that caused
				the total awarded under paragraph (1) to be more than the amount authorized
				under paragraph (1) for a purpose described in paragraph (1).
							(6)Final decisions on
				applications under the sbir program
								(A)DefinitionIn
				this paragraph, the term covered small business concern means a
				small business concern that—
									(i)was not majority-owned by multiple venture
				capital operating companies, hedge funds, or private equity firms on the date
				on which the small business concern submitted an application in response to a
				solicitation under the SBIR programs; and
									(ii)on the date of the award under the SBIR
				program is majority-owned by multiple venture capital operating companies,
				hedge funds, or private equity firms.
									(B)In
				generalIf a Federal agency does not make an award under a
				solicitation under the SBIR program before the date that is 9 months after the
				date on which the period for submitting applications under the solicitation
				ends—
									(i)a covered small business concern is
				eligible to receive the award, without regard to whether the covered small
				business concern meets the requirements for receiving an award under the SBIR
				program for a small business concern that is majority-owned by multiple venture
				capital operating companies, hedge funds, or private equity firms, if the
				covered small business concern meets all other requirements for such an award;
				and
									(ii)the head of the Federal
				agency shall transfer an amount equal to any amount awarded to a covered small
				business concern under the solicitation to the funds for general SBIR programs
				from the non-SBIR and non-STTR research and development funds of the Federal
				agency, not later than 90 days after the date on which the Federal agency makes
				the award.
									(7)Evaluation
				criteriaA Federal agency may not use investment of venture
				capital or investment from hedge funds or private equity firms as a criterion
				for the award of contracts under the SBIR program or STTR
				program.
							.
				(b)Technical and
			 Conforming AmendmentSection 3 of the
			 Small Business Act (15 U.S.C. 632) is
			 amended by adding at the end the following:
					
						(aa)Venture Capital
				Operating CompanyIn this Act, the term venture capital
				operating company means an entity described in clause (i), (v), or (vi)
				of section 121.103(b)(5) of title 13, Code of Federal Regulations (or any
				successor thereto).
						(bb)Hedge
				fundIn this Act, the term
				hedge fund has the meaning given that term in section 13(h)(2) of
				the Bank Holding Company Act of 1956 (12 U.S.C. 1851(h)(2)).
						(cc)Private equity
				firmIn this Act, the term
				private equity firm has the meaning given the term private
				equity fund in section 13(h)(2) of the Bank Holding Company Act of 1956
				(12 U.S.C.
				1851(h)(2)).
						.
				107.Ensuring that
			 innovative small businesses with substantial investment from venture capital
			 operating companies, hedge funds, or private equity firms are able to
			 participate in the SBIR and STTR programsSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is further amended by adding at the end
			 the following:
				
					(ee)Venture capital
				operating companies, hedge funds, and private equity firmsEffective only for the SBIR and STTR
				programs the following shall apply:
						(1)A business concern that
				has more than 500 employees shall not qualify as a small business
				concern.
						(2)In determining whether a small business
				concern is independently owned and operated under section 3(a)(1) or meets the
				small business size standards instituted under section 3(a)(2), the
				Administrator shall not consider a business concern to be affiliated with a
				venture capital operating company, hedge fund, or private equity firm (or with
				any other business that the venture capital operating company, hedge fund, or
				private equity firm has financed) if—
							(A)the venture capital operating company,
				hedge fund, or private equity firm does not own 50 percent or more of the
				business concern; and
							(B)employees of the venture capital operating
				company, hedge fund, or private equity firm do not constitute a majority of the
				board of directors of the business concern.
							(3)A business concern shall
				be deemed to be independently owned and operated if—
							(A)it is owned in majority part by one or more
				natural persons or venture capital operating companies, hedge funds, or private
				equity firms;
							(B)there is no single venture capital
				operating company, hedge fund, or private equity firm that owns 50 percent or
				more of the business concern; and
							(C)there is no single venture capital
				operating company, hedge fund, or private equity firm the employees of which
				constitute a majority of the board of directors of the business concern.
							(4)If a venture capital operating company,
				hedge fund, or private equity firm controlled by a business with more than 500
				employees (in this paragraph referred to as a VCOC, hedge fund, or
				private equity firm under large business control) has an ownership
				interest in a small business concern that is owned in majority part by venture
				capital operating companies, hedge funds, or private equity firms, the small
				business concern is eligible to receive an award under the SBIR or STTR program
				only if—
							(A)not more than two VCOCs, hedge funds, or
				private equity firms under large business control have an ownership interest in
				the small business concern; and
							(B)the VCOCs, hedge funds, or private equity
				firms under large business control do not collectively own more than 20 percent
				of the small business
				concern.
							.
			108.SBIR and STTR special
			 acquisition preferenceSection
			 9(r) of the Small Business Act (15
			 U.S.C. 638(r)) is amended by adding at the end the following:
				
					(4)Phase iii
				awardsTo the greatest extent practicable, Federal agencies and
				Federal prime contractors shall issue Phase III awards relating to technology,
				including sole source awards, to the SBIR and STTR award recipients that
				developed the
				technology.
					.
			109.Collaborating with
			 Federal laboratories and research and development centersSection 9 of the
			 Small Business Act (15 U.S.C. 638), as
			 amended by this Act, is further amended by adding at the end the
			 following:
				
					(ff)Collaborating With
				Federal Laboratories and Research and Development Centers
						(1)AuthorizationSubject
				to the limitations under this section, the head of each participating Federal
				agency may make SBIR and STTR awards to any eligible small business concern
				that—
							(A)intends to enter into an
				agreement with a Federal laboratory or federally funded research and
				development center for portions of the activities to be performed under that
				award; or
							(B)has entered into a
				cooperative research and development agreement (as defined in section 12(d) of
				the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a(d)))
				with a Federal laboratory.
							(2)ProhibitionNo
				Federal agency shall—
							(A)condition an SBIR or STTR
				award upon entering into agreement with any Federal laboratory or any federally
				funded laboratory or research and development center for any portion of the
				activities to be performed under that award;
							(B)approve an agreement
				between a small business concern receiving a SBIR or STTR award and a Federal
				laboratory or federally funded laboratory or research and development center,
				if the small business concern performs a lesser portion of the activities to be
				performed under that award than required by this section and by the SBIR Policy
				Directive and the STTR Policy Directive of the Administrator; or
							(C)approve an agreement that
				violates any provision, including any data rights protections provision, of
				this section or the SBIR and the STTR Policy Directives.
							(3)ImplementationNot
				later than 180 days after the date of enactment of this subsection, the
				Administrator shall modify the SBIR Policy Directive and the STTR Policy
				Directive issued under this section to ensure that small business
				concerns—
							(A)have the flexibility to
				use the resources of the Federal laboratories and federally funded research and
				development centers; and
							(B)are not mandated to enter
				into agreement with any Federal laboratory or any federally funded laboratory
				or research and development center as a condition of an award.
							(4)Advance
				paymentIf a small business
				concern receiving an award under this section enters into an agreement with a
				Federal laboratory or federally funded research and development center for
				portions of the activities to be performed under that award, the Federal
				laboratory or federally funded research and development center may not require
				advance payment from the small business concern in an amount greater than the
				amount necessary to pay for 30 days of such
				activities.
						.
			110.Notice
			 requirement
				(a)SBIR
			 ProgramSection 9(g) of the Small
			 Business Act (15 U.S.C. 638(g)) is amended—
					(1)in paragraph (10), by
			 striking and at the end;
					(2)in paragraph (11), by
			 striking the period at the end and inserting ; and; and
					(3)by adding at the end the
			 following:
						
							(12)provide timely notice to
				the Administrator of any case or controversy before any Federal judicial or
				administrative tribunal concerning the SBIR program of the Federal
				agency.
							.
					(b)STTR
			 ProgramSection 9(o) of the Small
			 Business Act (15 U.S.C. 638(o)) is amended—
					(1)by striking paragraph
			 (15);
					(2)in paragraph (16), by
			 striking the period at the end and inserting ; and;
					(3)by redesignating
			 paragraph (16) as paragraph (15); and
					(4)by adding at the end the
			 following:
						
							(16)provide timely notice to
				the Administrator of any case or controversy before any Federal judicial or
				administrative tribunal concerning the STTR program of the Federal
				agency.
							.
					111.Additional SBIR and
			 STTR AwardsSection 9 of the
			 Small Business Act (15 U.S.C. 638), as
			 amended by this Act, is further amended by adding at the end the
			 following:
				
					(gg)Additional SBIR and
				STTR Awards
						(1)Express authority for
				awarding a sequential Phase II awardA small business concern
				that receives a Phase II SBIR award or a Phase II STTR award for a project
				remains eligible to receive one additional Phase II SBIR award or Phase II STTR
				award for continued work on that project.
						(2)Preventing duplicative
				awardsThe head of a Federal
				agency shall verify that any activity to be performed with respect to a project
				with a Phase I or Phase II SBIR or STTR award has not been funded under the
				SBIR program or STTR program of another Federal
				agency.
						.
			IIOUTREACH AND
			 COMMERCIALIZATION INITIATIVES
			201.Technical assistance
			 for awardeesSection 9(q) of
			 the Small Business Act (15 U.S.C.
			 638(q)) is amended—
				(1)in paragraph (1)—
					(A)by inserting or
			 STTR program after SBIR program; and
					(B)by striking SBIR
			 projects and inserting SBIR or STTR projects;
					(2)in paragraph (2), by
			 striking 3 years and inserting 5 years;
			 and
				(3)in paragraph (3)—
					(A)in subparagraph
			 (A)—
						(i)by inserting or
			 STTR after SBIR; and
						(ii)by striking
			 $4,000 and inserting $5,000;
						(B)by striking subparagraph
			 (B) and inserting the following:
						
							(B)Phase
				iiA Federal agency described in paragraph (1) may—
								(i)provide to the recipient
				of a Phase II SBIR or STTR award, through a vendor selected under paragraph
				(2), the services described in paragraph (1), in an amount equal to not more
				than $5,000 per year; or
								(ii)authorize the recipient
				of a Phase II SBIR or STTR award to purchase the services described in
				paragraph (1), in an amount equal to not more than $5,000 per year, which shall
				be in addition to the amount of the recipient’s
				award.
								;
				and
					(C)by adding at the end the
			 following:
						
							(C)FlexibilityIn
				carrying out subparagraphs (A) and (B), each Federal agency shall provide the
				allowable amounts to a recipient that meets the eligibility requirements under
				the applicable subparagraph, if the recipient requests to seek technical
				assistance from an individual or entity other than the vendor selected under
				paragraph (2) by the Federal agency.
							(D)LimitationA
				Federal agency may not—
								(i)use the amounts
				authorized under subparagraph (A) or (B) unless the vendor selected under
				paragraph (2) provides the technical assistance to the recipient; or
								(ii)enter a contract with a
				vendor under paragraph (2) under which the amount provided for technical
				assistance is based on total number of Phase I or Phase II
				awards.
								.
					202.Commercialization
			 Readiness Program at Department of Defense
				(a)In
			 GeneralSection 9(y) of the Small
			 Business Act (15 U.S.C. 638(y)) is amended—
					(1)in the subsection
			 heading, by striking Pilot and inserting
			 Readiness;
					(2)by striking
			 Pilot each place that term appears and inserting
			 Readiness;
					(3)in paragraph (1)—
						(A)by inserting or
			 Small Business Technology Transfer Program after Small Business
			 Innovation Research Program; and
						(B)by adding at the end the
			 following: The authority to create and administer a Commercialization
			 Readiness Program under this subsection may not be construed to eliminate or
			 replace any other SBIR program or STTR program that enhances the insertion or
			 transition of SBIR or STTR technologies, including any such program in effect
			 on the date of enactment of the National Defense Authorization Act for Fiscal
			 Year 2006 (Public Law 109–163; 119 Stat. 3136).;
						(4)in paragraph (2), by
			 inserting or Small Business Technology Transfer Program after
			 Small Business Innovation Research Program;
					(5)by striking paragraphs
			 (5) and (6); and
					(6)by inserting after
			 paragraph (4) the following:
						
							(5)Insertion
				incentivesFor any contract with a value of not less than
				$100,000,000, the Secretary of Defense is authorized to—
								(A)establish goals for the
				transition of Phase III technologies in subcontracting plans; and
								(B)require a prime
				contractor on such a contract to report the number and dollar amount of
				contracts entered into by that prime contractor for Phase III SBIR or STTR
				projects.
								(6)Goal for sbir and sttr
				technology insertionThe Secretary of Defense shall—
								(A)set a goal to increase
				the number of Phase II SBIR contracts and the number of Phase II STTR contracts
				awarded by that Secretary that lead to technology transition into programs of
				record or fielded systems;
								(B)use incentives in effect
				on the date of enactment of the Creating Jobs Through Small Business Innovation
				Act of 2011, or create new incentives, to encourage agency program managers and
				prime contractors to meet the goal under subparagraph (A); and
								(C)include in the annual
				report to Congress the percentage of contracts described in subparagraph (A)
				awarded by that Secretary, and information on the ongoing status of projects
				funded through the Commercialization Readiness Program and efforts to
				transition these technologies into programs of record or fielded
				systems.
								.
					(b)Technical and
			 Conforming AmendmentSection 9(i)(1) of the
			 Small Business Act (15 U.S.C.
			 638(i)(1)) is amended by inserting (including awards under subsection
			 (y)) after the number of awards.
				203.Commercialization
			 Readiness Pilot Program for civilian agenciesSection 9 of the
			 Small Business Act (15 U.S.C. 638), as
			 amended by this Act, is further amended by adding at the end the
			 following:
				
					(hh)Pilot Program
						(1)AuthorizationThe
				head of each covered Federal agency may allocate not more than 10 percent of
				the funds allocated to the SBIR program and the STTR program of the covered
				Federal agency—
							(A)for awards for technology
				development, testing, evaluation, and commercialization assistance for SBIR and
				STTR Phase II technologies; or
							(B)to support the progress
				of research, research and development, and commercialization conducted under
				the SBIR or STTR programs to Phase III.
							(2)Application by federal
				agency
							(A)In
				generalA covered Federal agency may not establish a pilot
				program unless the covered Federal agency makes a written application to the
				Administrator, not later than 90 days before the first day of the fiscal year
				in which the pilot program is to be established, that describes a compelling
				reason that additional investment in SBIR or STTR technologies is necessary,
				including unusually high regulatory, systems integration, or other costs
				relating to development or manufacturing of identifiable, highly promising
				small business technologies or a class of such technologies expected to
				substantially advance the mission of the agency.
							(B)DeterminationThe
				Administrator shall—
								(i)make a determination
				regarding an application submitted under subparagraph (A) not later than 30
				days before the first day of the fiscal year for which the application is
				submitted;
								(ii)publish the
				determination in the Federal Register; and
								(iii)make a copy of the
				determination and any related materials available to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				and the Committee on Science, Space, and Technology of the House of
				Representatives.
								(3)Maximum amount of
				awardThe head of a covered Federal agency may not make an award
				under a pilot program in excess of 3 times the dollar amounts generally
				established for Phase II awards under subsection (j)(2)(D) or
				(p)(2)(B)(ix).
						(4)RegistrationAny
				applicant that receives an award under a pilot program shall register with the
				Administrator in a registry that is available to the public.
						(5)Award Criteria or
				ConsiderationWhen making an
				award under this section, the head of a covered Federal agency shall give
				consideration to whether the technology to be supported by the award is likely
				to be manufactured in the United States.
						(6)ReportThe
				head of each covered Federal agency shall include in the annual report of the
				covered Federal agency to the Administrator an analysis of the various
				activities considered for inclusion in the pilot program of the covered Federal
				agency and a statement of the reasons why each activity considered was included
				or not included, as the case may be.
						(7)TerminationThe
				authority to establish a pilot program under this section expires at the end of
				fiscal year 2014.
						(8)DefinitionsIn
				this subsection—
							(A)the term covered
				Federal agency—
								(i)means a Federal agency
				participating in the SBIR program or the STTR program; and
								(ii)does not include the
				Department of Defense; and
								(B)the term pilot
				program means the program established under paragraph
				(1).
							.
			204.Interagency Policy
			 Committee
				(a)EstablishmentThe Director of the Office of Science and
			 Technology Policy shall establish an Interagency SBIR/STTR Policy
			 Committee.
				(b)DutiesThe Interagency SBIR/STTR Policy Committee
			 shall review the following issues and make policy recommendations on ways to
			 improve program effectiveness and efficiency:
					(1)The public and government
			 databases described in section 9(k) of the Small Business Act (15 U.S.C.
			 638(k)).
					(2)Federal agency
			 flexibility in establishing Phase I and II award sizes, including appropriate
			 criteria for exercising such flexibility.
					(3)Commercialization
			 assistance best practices of Federal agencies with significant potential to be
			 employed by other agencies, and the appropriate steps to achieve that leverage,
			 as well as proposals for new initiatives to address funding gaps that business
			 concerns face after Phase II but before commercialization.
					(4)Developing and
			 incorporating a standard evaluation framework to enable systematic assessment
			 of SBIR and STTR, including through improved tracking of awards and outcomes
			 and development of performance measures for the SBIR program and STTR program
			 of each Federal agency.
					(c)ReportsThe Interagency SBIR/STTR Policy Committee
			 shall transmit to the Committee on Science, Space, and Technology and the
			 Committee on Small Business of the House of Representatives and to the
			 Committee on Small Business and Entrepreneurship of the Senate—
					(1)a report on its review
			 and recommendations under subsection (b)(1) not later than 1 year after the
			 date of enactment of this Act;
					(2)a report on its review
			 and recommendations under subsection (b)(2) not later than 18 months after the
			 date of enactment of this Act;
					(3)a report on its review
			 and recommendations under subsection (b)(3) not later than 2 years after the
			 date of enactment of this Act; and
					(4)a report on its review
			 and recommendations under subsection (b)(4) not later than 2 years after the
			 date of enactment of this Act.
					205.Clarifying the
			 definition of Phase III
				(a)Phase III
			 AwardsSection 9(e) of the Small
			 Business Act (15 U.S.C. 638(e)), as amended by this Act, is further
			 amended—
					(1)in paragraph (4)(C), in
			 the matter preceding clause (i), by inserting for work that derives
			 from, extends, or completes efforts made under prior funding agreements under
			 the SBIR program after phase;
					(2)in paragraph (6)(C), in
			 the matter preceding clause (i), by inserting for work that derives
			 from, extends, or completes efforts made under prior funding agreements under
			 the STTR program after phase;
					(3)in paragraph (8), by
			 striking and at the end;
					(4)in paragraph (9), by
			 striking the period at the end and inserting a semicolon; and
					(5)by adding at the end the
			 following:
						
							(10)the term
				commercialization means—
								(A)the process of developing
				products, processes, technologies, or services; and
								(B)the production and
				delivery of products, processes, technologies, or services for sale (whether by
				the originating party or by others) to or use by the Federal Government or
				commercial
				markets;
								.
					(b)Technical and
			 Conforming AmendmentsSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is further amended—
					(1)in subsection (e)—
						(A)in paragraph (4)(C)(ii),
			 by striking scientific review criteria and inserting
			 merit-based selection procedures;
						(B)in paragraph (9), by
			 striking the second or the third phase and inserting
			 Phase II or Phase III; and
						(C)by adding at the end the
			 following:
							
								(11)the term Phase
				I means—
									(A)with respect to the SBIR
				program, the first phase described in paragraph (4)(A); and
									(B)with respect to the STTR
				program, the first phase described in paragraph (6)(A);
									(12)the term Phase
				II means—
									(A)with respect to the SBIR
				program, the second phase described in paragraph (4)(B); and
									(B)with respect to the STTR
				program, the second phase described in paragraph (6)(B); and
									(13)the term Phase
				III means—
									(A)with respect to the SBIR
				program, the third phase described in paragraph (4)(C); and
									(B)with respect to the STTR
				program, the third phase described in paragraph
				(6)(C).
									;
						(2)in subsection (j)—
						(A)in paragraph (1)(B), by
			 striking phase two and inserting Phase II;
						(B)in paragraph (2)—
							(i)in subparagraph
			 (B)—
								(I)by striking the
			 third phase each place it appears and inserting Phase
			 III; and
								(II)by striking the
			 second phase and inserting Phase II;
								(ii)in subparagraph
			 (D)—
								(I)by striking the
			 first phase and inserting Phase I; and
								(II)by striking the
			 second phase and inserting Phase II;
								(iii)in subparagraph (F), by
			 striking the third phase and inserting Phase
			 III;
							(iv)in subparagraph
			 (G)—
								(I)by striking the
			 first phase and inserting Phase I; and
								(II)by striking the
			 second phase and inserting Phase II; and
								(v)in subparagraph
			 (H)—
								(I)by striking the
			 first phase and inserting Phase I;
								(II)by striking
			 second phase each place it appears and inserting Phase
			 II; and
								(III)by striking
			 third phase and inserting Phase III; and
								(C)in paragraph (3)—
							(i)in subparagraph
			 (A)—
								(I)by striking the
			 first phase (as described in subsection (e)(4)(A)) and inserting
			 Phase I;
								(II)by striking the
			 second phase (as described in subsection (e)(4)(B)) and inserting
			 Phase II; and
								(III)by striking the
			 third phase (as described in subsection (e)(4)(C)) and inserting
			 Phase III; and
								(ii)in subparagraph (B), by
			 striking second phase and inserting Phase
			 II;
							(3)in subsection (k)—
						(A)by striking first
			 phase each place it appears and inserting Phase I;
			 and
						(B)by striking second
			 phase each place it appears and inserting Phase
			 II;
						(4)in subsection
			 (l)(2)—
						(A)by striking the
			 first phase and inserting Phase I; and
						(B)by striking the
			 second phase and inserting Phase II;
						(5)in subsection
			 (o)(13)—
						(A)in subparagraph (B), by
			 striking second phase and inserting Phase II;
			 and
						(B)in subparagraph (C), by
			 striking third phase and inserting Phase
			 III;
						(6)in subsection (p)—
						(A)in paragraph
			 (2)(B)—
							(i)in clause (vi)—
								(I)by striking the
			 second phase and inserting Phase II; and
								(II)by striking the
			 third phase and inserting Phase III; and
								(ii)in clause (ix)—
								(I)by striking the
			 first phase and inserting Phase I; and
								(II)by striking the
			 second phase and inserting Phase II; and
								(B)in paragraph (3)—
							(i)by striking the
			 first phase (as described in subsection (e)(6)(A)) and inserting
			 Phase I;
							(ii)by striking the
			 second phase (as described in subsection (e)(6)(B)) and inserting
			 Phase II; and
							(iii)by striking the
			 third phase (as described in subsection (e)(6)(C)) and inserting
			 Phase III;
							(7)in subsection
			 (q)(3)(A)—
						(A)in the subparagraph
			 heading, by striking First
			 phase and inserting Phase i; and
						(B)by striking first
			 phase and inserting Phase I;
						(8)in subsection (r)—
						(A)in the subsection
			 heading, by striking Third
			 Phase and inserting Phase III;
						(B)in paragraph (1)—
							(i)in the first
			 sentence—
								(I)by striking for
			 the second phase and inserting for Phase II;
								(II)by striking third
			 phase and inserting Phase III; and
								(III)by striking
			 second phase period and inserting Phase II
			 period; and
								(ii)in the second
			 sentence—
								(I)by striking second
			 phase and inserting Phase II; and
								(II)by striking third
			 phase and inserting Phase III; and
								(C)in paragraph (2), by
			 striking third phase and inserting Phase III;
			 and
						(9)in subsection (u)(2)(B), by striking
			 the first phase and inserting Phase I.
					206.Shortened period for
			 final decisions on proposals and applications
				(a)In
			 GeneralSection 9 of the Small
			 Business Act (15 U.S.C. 638), as amended by this Act, is further
			 amended—
					(1)in subsection
			 (g)(4)—
						(A)by inserting
			 (A) after (4);
						(B)by adding
			 and after the semicolon at the end; and
						(C)by adding at the end the
			 following:
							
								(B)make a final decision on
				each proposal submitted under the SBIR program—
									(i)not later than 90 days
				after the date on which the solicitation closes; or
									(ii)if the Administrator
				authorizes an extension for a solicitation, not later than 180 days after the
				date on which the solicitation closes;
									;
				and
						(2)in subsection
			 (o)(4)—
						(A)by inserting
			 (A) after (4);
						(B)by adding
			 and after the semicolon at the end; and
						(C)by adding at the end the
			 following:
							
								(B)make a final decision on
				each proposal submitted under the STTR program—
									(i)not later than 90 days
				after the date on which the solicitation closes; or
									(ii)if the Administrator
				authorizes an extension for a solicitation, not later than 180 days after the
				date on which the solicitation
				closes;
									.
						(b)NIH Peer Review
			 ProcessSection 9 of the Small
			 Business Act (15 U.S.C. 638), as amended by this Act, is further
			 amended by adding at the end the following:
					
						(ii)NIH Peer Review
				ProcessNotwithstanding subsections (g)(4)(B) and (o)(4)(B), the
				Director of the National Institutes of Health may make an award under the SBIR
				program or the STTR program of the National Institutes of Health only if the
				application for the award has undergone technical and scientific peer review
				under section 492 of the Public Health Service
				Act (42 U.S.C. 289a).
						(jj)NSF peer review
				processNotwithstanding
				subsections (g)(4)(B) and (o)(4)(B), the Director of the National Science
				Foundation may make an award under the SBIR program or the STTR program of the
				National Science Foundation only if the application for the award has undergone
				the National Science Foundation's technical and scientific peer review process
				and met all other applicable peer review procedures and guidelines pursuant to
				the National Science Foundation Act of 1950 (42 U.S.C. 1861, et seq.) and other
				applicable Federal
				law.
						.
				207.Phase 0 Proof of
			 Concept Partnership pilot programSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is further amended by adding at the end
			 the following:
				
					(kk)Phase 0 Proof of
				Concept Partnership pilot program
						(1)In
				generalThe Director of the
				National Institutes of Health shall use $10,000,000 of the funds allocated
				under subsection (n)(1) for a Proof of Concept Partnership pilot program to
				accelerate the creation of small businesses and the commercialization of
				research innovations from qualifying institutions. To implement this program,
				the Director shall award, through a competitive, merit-based process, grants to
				qualifying institutions. These grants shall only be used to administer Proof of
				Concept Partnership awards in conformity with this subsection.
						(2)DefinitionsIn
				this subsection—
							(A)the term
				Director means the Director of the National Institutes of
				Health;
							(B)the term pilot
				program refers to the Proof of Concept Partnership pilot program;
				and
							(C)the terms
				qualifying institution and institution mean a
				university or other research institution that participates in the National
				Institutes of Health’s STTR program.
							(3)Proof of concept
				partnerships
							(A)In
				generalA Proof of Concept Partnership shall be set up by a
				qualifying institution to award grants to individual researchers. These grants
				should provide researchers with the initial investment and the resources to
				support the proof of concept work and commercialization mentoring needed to
				translate promising research projects and technologies into a viable company.
				This work may include technical validations, market research, clarifying
				intellectual property rights position and strategy and investigating commercial
				or business opportunities.
							(B)Award
				guidelinesThe administrator of a Proof of Concept Partnership
				program shall award grants in accordance with the following guidelines:
								(i)The Proof of Concept
				Partnership shall use a market-focused project management oversight process,
				including—
									(I)a rigorous, diverse review board comprised
				of local experts in translational and proof of concept research, including
				industry, start-up, venture capital, technical, financial, and business experts
				and university technology transfer officials;
									(II)technology validation milestones focused on
				market feasibility;
									(III)simple reporting
				effective at redirecting projects; and
									(IV)the willingness to
				reallocate funding from failing projects to those with more potential.
									(ii)Not more than $100,000
				shall be awarded towards an individual proposal.
								(C)Educational resources
				and guidanceThe
				administrator of a Proof of Concept Partnership program shall make educational
				resources and guidance available to researchers attempting to commercialize
				their innovations.
							(4)Awards
							(A)Size of
				awardThe Director may make awards to a qualifying institution
				for up to $1,000,000 per year for up to 3 years.
							(B)Award
				criteriaIn determining which qualifying institutions receive
				pilot program grants, the Director shall consider, in addition to any other
				criteria the Director determines necessary, the extent to which qualifying
				institutions—
								(i)have an established and proven technology
				transfer or commercialization office and have a plan for engaging that office
				in the program implementation;
								(ii)have demonstrated a
				commitment to local and regional economic development;
								(iii)are located in diverse
				geographies and are of diverse sizes;
								(iv)can assemble project
				management boards comprised of industry, start-up, venture capital, technical,
				financial, and business experts;
								(v)have an intellectual
				property rights strategy or office; and
								(vi)demonstrate a plan for sustainability
				beyond the duration of the funding award.
								(5)LimitationsThe funds for the pilot program shall not
				be used—
							(A)for basic research, but
				to evaluate the commercial potential of existing discoveries, including—
								(i)proof of concept research
				or prototype development; and
								(ii)activities that
				contribute to determining a project’s commercialization path, to include
				technical validations, market research, clarifying intellectual property
				rights, and investigating commercial and business opportunities; or
								(B)to fund the acquisition
				of research equipment or supplies unrelated to commercialization
				activities.
							(6)Evaluative
				ReportThe Director shall submit to the Committee on Science,
				Space, and Technology and the Committee on Small Business of the House of
				Representatives and the Committee on Small Business and Entrepreneurship of the
				Senate an evaluative report regarding the activities of the pilot program. The
				report shall include—
							(A)a detailed description of
				the institutional and proposal selection process;
							(B)an accounting of the
				funds used in the pilot program;
							(C)a detailed description of
				the pilot program, including incentives and activities undertaken by review
				board experts;
							(D)a detailed compilation of
				results achieved by the pilot program, including the number of small business
				concerns included and the number of business packages developed, and the number
				of projects that progressed into subsequent STTR phases; and
							(E)an analysis of the
				program’s effectiveness with supporting data.
							(7)SunsetThe
				pilot program under this subsection shall terminate at the end of fiscal year
				2014.
						.
			IIIOVERSIGHT AND
			 EVALUATION
			301.Streamlining annual
			 evaluation requirementsSection 9(b) of the
			 Small Business Act (15 U.S.C. 638(b))
			 is amended—
				(1)in paragraph (7)—
					(A)by striking “STTR
			 programs, including the data” and inserting the following: “STTR programs,
			 including—
						
							(A)the
				data
							;
					(B)by striking “(g)(10),
			 (o)(9), and (o)(15), the number” and all that follows through “under each of
			 the SBIR and STTR programs, and a description” and inserting the following:
			 “(g)(8) and (o)(9);
						
							(B)the number of proposals received from, and
				the number and total amount of awards to, HUBZone small business concerns and
				firms with venture capital, hedge fund, or private equity firm investment
				(including those majority-owned by multiple venture capital operating
				companies, hedge funds, or private equity firms) under each of the SBIR and
				STTR programs;
							(C)a description of the
				extent to which each Federal agency is increasing outreach and awards to firms
				owned and controlled by women and social or economically disadvantaged
				individuals under each of the SBIR and STTR programs;
							(D)general information about the
				implementation of, and compliance with the allocation of funds required under,
				subsection (dd) for firms owned in majority part by venture capital operating
				companies, hedge funds, or private equity firms and participating in the SBIR
				program;
							(E)a detailed description of
				appeals of Phase III awards and notices of noncompliance with the SBIR Policy
				Directive and the STTR Policy Directive filed by the Administrator with Federal
				agencies; and
							(F)a
				description
							;
				and
					(C)by striking
			 and at the end;
					(2)in paragraph (8), by
			 striking the period at the end and inserting ; and; and
				(3)by inserting after
			 paragraph (8) the following:
					
						(9)to coordinate the
				implementation of electronic databases at each of the Federal agencies
				participating in the SBIR program or the STTR program, including the technical
				ability of the participating agencies to electronically share
				data.
						.
				302.Data collection from
			 agencies for SBIRSection 9(g)
			 of the Small Business Act (15 U.S.C.
			 638(g)), as amended by this Act, is further amended—
				(1)by striking paragraph
			 (10);
				(2)by redesignating
			 paragraphs (8) and (9) as paragraphs (9) and (10), respectively; and
				(3)by inserting after
			 paragraph (7) the following:
					
						(8)collect annually, and
				maintain in a common format in accordance with the simplified reporting
				requirements under subsection (v), such information from awardees as is
				necessary to assess the SBIR program, including information necessary to
				maintain the database described in subsection (k), including—
							(A)whether an
				awardee—
								(i)has venture capital, hedge fund, or private
				equity firm investment or is majority-owned by multiple venture capital
				operating companies, hedge funds, or private equity firms, and, if so—
									(I)the amount of venture capital, hedge fund,
				or private equity firm investment that the awardee has received as of the date
				of the award; and
									(II)the amount of additional
				capital that the awardee has invested in the SBIR technology;
									(ii)has an investor
				that—
									(I)is an individual who is
				not a citizen of the United States or a lawful permanent resident of the United
				States, and if so, the name of any such individual; or
									(II)is a person that is not
				an individual and is not organized under the laws of a State or the United
				States, and if so the name of any such person;
									(iii)is owned by a woman or
				has a woman as a principal investigator;
								(iv)is owned by a socially
				or economically disadvantaged individual or has a socially or economically
				disadvantaged individual as a principal investigator;
								(v)is a faculty member or a
				student of an institution of higher education, as that term is defined in
				section 101 of the Higher Education Act of
				1965 (20 U.S.C. 1001); or
								(vi)is located in a State
				described in subsection (u)(3); and
								(B)a justification statement
				from the agency, if an awardee receives an award in an amount that is more than
				the award guidelines under this
				section;
							.
				303.Data collection from
			 agencies for STTRSection 9(o)
			 of the Small Business Act (15 U.S.C.
			 638(o)), as amended by this Act, is further amended by striking paragraph (9)
			 and inserting the following:
				
					(9)collect annually, and
				maintain in a common format in accordance with the simplified reporting
				requirements under subsection (v), such information from applicants and
				awardees as is necessary to assess the STTR program outputs and outcomes,
				including information necessary to maintain the database described in
				subsection (k), including—
						(A)whether an applicant or
				awardee—
							(i)has venture capital, hedge fund, or private
				equity firm investment or is majority-owned by multiple venture capital
				operating companies, hedge funds, or private equity firms, and, if so—
								(I)the amount of venture capital, hedge fund,
				or private equity firm investment that the applicant or awardee has received as
				of the date of the application or award, as applicable; and
								(II)the amount of additional
				capital that the applicant or awardee has invested in the SBIR
				technology;
								(ii)has an investor
				that—
								(I)is an individual who is
				not a citizen of the United States or a lawful permanent resident of the United
				States, and if so, the name of any such individual; or
								(II)is a person that is not
				an individual and is not organized under the laws of a State or the United
				States, and if so the name of any such person;
								(iii)is owned by a woman or
				has a woman as a principal investigator;
							(iv)is owned by a socially
				or economically disadvantaged individual or has a socially or economically
				disadvantaged individual as a principal investigator;
							(v)is a faculty member or a
				student of an institution of higher education, as that term is defined in
				section 101 of the Higher Education Act of
				1965 (20 U.S.C. 1001); or
							(vi)is located in a State in
				which the total value of contracts awarded to small business concerns under all
				STTR programs is less than the total value of contracts awarded to small
				business concerns in a majority of other States, as determined by the
				Administrator in biennial fiscal years, beginning with fiscal year 2008, based
				on the most recent statistics compiled by the Administrator; and
							(B)if an awardee receives an
				award in an amount that is more than the award guidelines under this section, a
				statement from the agency that justifies the award
				amount;
						.
			304.Public
			 databaseSection 9(k)(1) of
			 the Small Business Act (15 U.S.C.
			 638(k)(1)) is amended—
				(1)in subparagraph (D), by
			 striking and at the end;
				(2)in subparagraph (E), by
			 striking the period at the end and inserting ; and; and
				(3)by adding at the end the
			 following:
					
						(F)for each small business
				concern that has received a Phase I or Phase II SBIR or STTR award from a
				Federal agency, whether the small business concern—
							(i)has venture capital, hedge fund, or private
				equity firm investment and, if so, whether the small business concern is
				registered as majority-owned by multiple venture capital operating companies,
				hedge funds, or private equity firms as required under subsection
				(dd)(3);
							(ii)is owned by a woman or
				has a woman as a principal investigator;
							(iii)is owned by a socially
				or economically disadvantaged individual or has a socially or economically
				disadvantaged individual as a principal investigator; or
							(iv)is owned by a faculty
				member or a student of an institution of higher education, as that term is
				defined in section 101 of the Higher Education
				Act of 1965 (20 U.S.C.
				1001).
							.
				305.Government
			 databaseSection 9(k) of the
			 Small Business Act (15 U.S.C. 638(k))
			 is amended—
				(1)in paragraph (2)—
					(A)in the matter preceding
			 subparagraph (A), by striking Not later and all that follows
			 through Act of 2000 and inserting Not later than 90 days
			 after the date of enactment of the Creating Jobs Through Small Business
			 Innovation Act of 2011;
					(B)by striking subparagraph
			 (C);
					(C)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
					(D)by inserting before
			 subparagraph (B), as so redesignated, the following:
						
							(A)contains, for each small
				business concern that applies for, submits a proposal for, or receives an award
				under Phase I or Phase II of the SBIR program or the STTR program—
								(i)the name, size, and
				location, and an identifying number assigned by the Administration of the small
				business concern;
								(ii)an abstract of the
				project;
								(iii)the specific aims of
				the project;
								(iv)the number of employees
				of the small business concern;
								(v)the names and titles of the key individuals
				that will carry out the project, the position each key individual holds in the
				small business concern, and contact information for each key individual;
								(vi)the percentage of effort
				each individual described in clause (iv) will contribute to the project;
								(vii)whether the small business concern is
				majority-owned by multiple venture capital operating companies, hedge funds, or
				private equity firms; and
								(viii)the Federal agency to
				which the application is made, and contact information for the person or office
				within the Federal agency that is responsible for reviewing applications and
				making awards under the SBIR program or the STTR
				program;
								;
					(E)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively;
					(F)by inserting after
			 subparagraph (C), as so redesignated, the following:
						
							(D)includes, for each
				awardee—
								(i)the name, size, location,
				and any identifying number assigned to the awardee by the Administrator;
								(ii)whether the awardee has venture capital,
				hedge fund, or private equity firm investment, and, if so—
									(I)the amount of venture capital, hedge fund,
				or private equity firm investment as of the date of the award;
									(II)the percentage of
				ownership of the awardee held by a venture capital operating company, hedge
				fund, or private equity firm, including whether the awardee is majority-owned
				by multiple venture capital operating companies, hedge funds, or private equity
				firms; and
									(III)the amount of
				additional capital that the awardee has invested in the SBIR technology, which
				information shall be collected on an annual basis;
									(iii)the names and locations
				of any affiliates of the awardee;
								(iv)the number of employees
				of the awardee;
								(v)the number of employees
				of the affiliates of the awardee; and
								(vi)the names of, and the
				percentage of ownership of the awardee held by—
									(I)any individual who is not
				a citizen of the United States or a lawful permanent resident of the United
				States; or
									(II)any person that is not
				an individual and is not organized under the laws of a State or the United
				States;
									;
					(G)in subparagraph (E), as
			 so redesignated, by striking and at the end;
					(H)in subparagraph (F), as
			 so redesignated, by striking the period at the end and inserting ;
			 and; and
					(I)by adding at the end the
			 following:
						
							(G)includes a timely and accurate list of any
				individual or small business concern that has participated in the SBIR program
				or STTR program that has been—
								(i)convicted of a
				fraud-related crime involving funding received under the SBIR program or STTR
				program; or
								(ii)found civilly liable for
				a fraud-related violation involving funding received under the SBIR program or
				STTR program.
								;
				and
					(2)in paragraph (3), by
			 adding at the end the following:
					
						(C)Government
				databaseNot later than 60 days after the date established by a
				Federal agency for submitting applications or proposals for a Phase I or Phase
				II award under the SBIR program or STTR program, the head of the Federal agency
				shall submit to the Administrator the data required under paragraph (2) with
				respect to each small business concern that applies or submits a proposal for
				the Phase I or Phase II
				award.
						.
				306.Accuracy in funding
			 base calculations
				(a)In
			 GeneralNot later than 1 year after the date of enactment of this
			 Act, and every year thereafter until the date that is 5 years after the date of
			 enactment of this Act, the Comptroller General of the United States
			 shall—
					(1)conduct a fiscal and
			 management audit of the SBIR program and the STTR program for the applicable
			 period to—
						(A)determine whether Federal
			 agencies comply with the expenditure amount requirements under subsections
			 (f)(1) and (n)(1) of section 9 of the Small
			 Business Act (15 U.S.C. 638), as amended by this Act;
						(B)assess the extent of
			 compliance with the requirements of section 9(i)(2) of the
			 Small Business Act (15 U.S.C.
			 638(i)(2)) by Federal agencies participating in the SBIR program or the STTR
			 program and the Administration; and
						(C)determine the portion of
			 the extramural research or research and development budget of a Federal agency
			 that each Federal agency spends for administrative purposes relating to the
			 SBIR program or STTR program, and for what specific purposes, including the
			 portion, if any, of such budget the Federal agency spends for salaries and
			 expenses, travel to visit applicants, outreach events, marketing, and technical
			 assistance; and
						(2)submit a report to the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business and the Committee on Science, Space, and Technology
			 of the House of Representatives regarding the audit conducted under paragraph
			 (1), including the assessments required under subparagraph (B), and the
			 determination made under subparagraph (C) of paragraph (1).
					(b)Definition of
			 Applicable PeriodIn this section, the term applicable
			 period means—
					(1)for the first report
			 submitted under this section, the period beginning on October 1, 2005, and
			 ending on September 30 of the last full fiscal year before the date of
			 enactment of this Act for which information is available; and
					(2)for the second and each
			 subsequent report submitted under this section, the period—
						(A)beginning on October 1 of
			 the first fiscal year after the end of the most recent full fiscal year
			 relating to which a report under this section was submitted; and
						(B)ending on September 30 of
			 the last full fiscal year before the date of the report.
						307.Continued evaluation
			 by the National Academy of SciencesSection 108 of the Small Business
			 Reauthorization Act of 2000 (15 U.S.C. 638 note) is amended by adding at the
			 end the following:
				
					(e)Extensions and
				enhancements of authority
						(1)In
				generalNot later than 6 months after the date of enactment of
				the Creating Jobs Through Small Business Innovation Act of 2011, the head of
				each agency described in subsection (a), in consultation with the Small
				Business Administration, shall cooperatively enter into an agreement with the
				National Academy of Sciences for the National Research Council to, not later
				than 4 years after the date of enactment of the Creating Jobs Through Small
				Business Innovation Act of 2011, and every 4 years thereafter—
							(A)continue the most recent
				study under this section relating to the issues described in subparagraphs (A),
				(B), (C), and (E) of subsection (a)(1);
							(B)conduct a comprehensive
				study of how the STTR program has stimulated technological innovation and
				technology transfer, including—
								(i)a review of the
				collaborations created between small businesses and research institutions,
				including an evaluation of the effectiveness of the program in stimulating new
				collaborations and any obstacles that may prevent or inhibit the creation of
				such collaborations;
								(ii)an evaluation of the
				effectiveness of the program at transferring technology and capabilities
				developed through Federal funding;
								(iii)an evaluation of the
				program’s success at commercializing technologies compared with other Federal
				technology transfer programs and the SBIR program;
								(iv)to the extent
				practicable, an evaluation of the economic benefits achieved by the STTR
				program, including the economic rate of return;
								(v)an analysis of how
				Federal agencies are using small businesses that have completed Phase II under
				the STTR program to fulfill their procurement needs; and
								(vi)an analysis of whether
				the existing STTR allocation has impacted the effectiveness of the program in
				achieving its goals;
								(C)make recommendations with
				respect to the issues described in subparagraph (A), (D), and (E) of subsection
				(a)(2) and subparagraph (B) of this paragraph; and
							(D)estimate, to the extent
				practicable, the number of jobs created by the SBIR program or STTR program of
				the agency.
							(2)ConsultationAn
				agreement under paragraph (1) shall require the National Research Council to
				ensure that there is participation by and consultation with the small business
				community, the Administration, and other interested parties as described in
				subsection (b).
						(3)ReportingAn
				agreement under paragraph (1) shall require that—
							(A)not later than 4 years
				after the date of enactment of the Creating Jobs Through Small Business
				Innovation Act of 2011, and every 4 years thereafter, the National Research
				Council shall submit to the head of the agency entering into the agreement, the
				Committee on Small Business and Entrepreneurship of the Senate, and the
				Committee on Small Business and the Committee on Science, Space, and Technology
				of the House of Representatives, a report regarding the study conducted under
				paragraph (1) and containing the recommendations described in paragraph (1);
				and
							(B)not later than 2 years
				after the date of enactment of the Creating Jobs Through Small Business
				Innovation Act of 2011, the National Research Council shall submit to the head
				of the agency entering into the agreement, the Committee on Small Business and
				Entrepreneurship of the Senate, and the Committee on Small Business and the
				Committee on Science, Space, and Technology of the House of Representatives, a
				report of preliminary findings and recommendations regarding the study
				conducted under paragraph
				(1)(B).
							.
			308.Technology insertion
			 reporting requirementsSection
			 9 of the Small Business Act (15 U.S.C.
			 638), as amended by this Act, is further amended by adding at the end the
			 following:
				
					(ll)Phase III
				ReportingThe annual SBIR or STTR report to Congress by the
				Administration under subsection (b)(7) shall include, for each Phase III award
				made by the Federal agency—
						(1)the name of the agency or
				component of the agency or the non-Federal source of capital making the Phase
				III award;
						(2)the name of the small
				business concern or individual receiving the Phase III award; and
						(3)the dollar amount of the
				Phase III
				award.
						.
			309.Obtaining consent from
			 SBIR and STTR applicants to release contact information to economic development
			 organizationsSection 9 of the
			 Small Business Act (15 U.S.C. 638), as
			 amended by this Act, is further amended by adding at the end the
			 following:
				
					(mm)Consent To Release
				Contact Information to Organizations
						(1)Enabling concern to
				give consentEach Federal agency required by this section to
				conduct an SBIR program or an STTR program shall enable a small business
				concern that is an SBIR applicant or an STTR applicant to indicate to the
				Federal agency whether the Federal agency has the consent of the concern
				to—
							(A)identify the concern to
				appropriate local and State-level economic development organizations as an SBIR
				applicant or an STTR applicant; and
							(B)release the contact
				information of the concern to such organizations.
							(2)RulesThe
				Administrator shall establish rules to implement this subsection. The rules
				shall include a requirement that a Federal agency include in the SBIR and STTR
				application a provision through which the applicant can indicate consent for
				purposes of paragraph
				(1).
						.
			310.Pilot to allow funding
			 for administrative, oversight, and contract processing costs
				(a)In
			 GeneralSection 9 of the Small
			 Business Act (15 U.S.C. 638), as amended by this Act, is further
			 amended by adding at the end the following:
					
						(nn)Assistance for
				Administrative, Oversight, and Contract Processing Costs
							(1)In
				generalSubject to paragraph (2), for the 3 full fiscal years
				beginning after the date of enactment of this subsection, the Administrator
				shall allow each Federal agency required to conduct an SBIR program to use not
				more than 3 percent of the funds allocated to the SBIR program of the Federal
				agency for—
								(A)the administration of the
				SBIR program or the STTR program of the Federal agency;
								(B)the provision of outreach
				and technical assistance relating to the SBIR program or STTR program of the
				Federal agency, including technical assistance site visits and personnel
				interviews;
								(C)the implementation of
				commercialization and outreach initiatives that were not in effect on the date
				of enactment of this subsection;
								(D)carrying out the program
				under subsection (y);
								(E)activities relating to oversight and
				congressional reporting, including waste, fraud, and abuse prevention
				activities;
								(F)targeted reviews of
				recipients of awards under the SBIR program or STTR program of the Federal
				agency that the head of the Federal agency determines are at high risk for
				fraud, waste, or abuse, to ensure compliance with requirements of the SBIR
				program or STTR program, respectively;
								(G)the implementation of
				oversight and quality control measures, including verification of reports and
				invoices and cost reviews;
								(H)carrying out subsection
				(dd);
								(I)carrying out subsection
				(hh);
								(J)contract processing costs
				relating to the SBIR program or STTR program of the Federal agency; and
								(K)funding for additional
				personnel and assistance with application reviews.
								(2)Performance
				criteriaA Federal agency may not use funds as authorized under
				paragraph (1) until after the effective date of performance criteria, which the
				Administrator shall establish, to measure any benefits of using funds as
				authorized under paragraph (1) and to assess continuation of the authority
				under paragraph (1).
							(3)RulesNot
				later than 180 days after the date of enactment of this subsection, the
				Administrator shall issue rules to carry out this subsection.
							(4)Coordination with
				IGEach Federal agency shall coordinate the activities funded
				under subparagraph (E), (F), or (G) of paragraph (1) with their respective
				Inspectors General, when appropriate, and each Federal agency that allocates
				more than $50,000,000 to the SBIR program of the Federal agency for a fiscal
				year may share such funding with its Inspector General when the Inspector
				General performs such
				activities.
							.
				(b)Technical and
			 Conforming Amendments
					(1)In
			 generalSection 9 of the Small
			 Business Act (15 U.S.C. 638), as amended by this Act, is further
			 amended—
						(A)in subsection (f)(2), by
			 striking shall not and all that follows through make
			 available for the purpose and inserting shall not make available
			 for the purpose; and
						(B)in subsection (y)—
							(i)by striking paragraph
			 (4); and
							(ii)by redesignating
			 paragraphs (5) and (6) as paragraphs (4) and (5), respectively.
							(2)Transitional
			 ruleNotwithstanding the amendments made by paragraph (1),
			 subsection (f)(2) and (y)(4) of section 9 of the Small Business Act (15 U.S.C. 638), as in effect
			 on the day before the date of enactment of this Act, shall continue to apply to
			 each Federal agency until the effective date of the performance criteria
			 established by the Administrator under subsection (nn)(2) of section 9 of the
			 Small Business Act, as added by
			 subsection (a).
					(3)Prospective
			 repealEffective on the first day of the fourth full fiscal year
			 following the date of enactment of this Act, section 9 of the
			 Small Business Act (15 U.S.C. 638), as
			 amended by paragraph (1) of this section, is amended—
						(A)in subsection (f)(2), by
			 striking “shall not make available for the purpose” and inserting the
			 following: “shall not—
							
								(A)use any of its SBIR
				budget established pursuant to paragraph (1) for the purpose of funding
				administrative costs of the program, including costs associated with salaries
				and expenses; or
								(B)make available for the
				purpose
								;
				and
						(B)in subsection (y)—
							(i)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
							(ii)by inserting after
			 paragraph (3) the following:
								
									(4)Funding
										(A)In
				generalThe Secretary of Defense and each Secretary of a military
				department may use not more than an amount equal to 1 percent of the funds
				available to the Department of Defense or the military department pursuant to
				the Small Business Innovation Research Program for payment of expenses incurred
				to administer the Commercialization Pilot Program under this subsection.
										(B)LimitationsThe
				funds described in subparagraph (A)—
											(i)shall not be subject to
				the limitations on the use of funds in subsection (f)(2); and
											(ii)shall not be used to
				make Phase III
				awards.
											.
							311.GAO study with respect
			 to venture capital operating company, hedge fund, and private equity firm
			 involvementNot later than 2
			 years after the date of enactment of this Act, and every 2 years thereafter,
			 the Comptroller General of the United States shall—
				(1)conduct a study of the impact of
			 requirements relating to venture capital operating company, hedge fund, and
			 private equity firm involvement under section 9 of the
			 Small Business Act; and
				(2)submit to Congress a
			 report regarding the study conducted under paragraph (1).
				312.Reducing vulnerability
			 of SBIR and STTR programs to fraud, waste, and abuse
				(a)Fraud, Waste, and Abuse
			 Prevention
					(1)Amendments required for
			 fraud, waste, and abuse preventionNot later than 90 days after
			 the date of enactment of this Act, the Administrator shall amend the SBIR
			 Policy Directive and the STTR Policy Directive to include measures to prevent
			 fraud, waste, and abuse in the SBIR program and the STTR program.
					(2)Content of amendmentsThe amendments required under paragraph (1)
			 shall include—
						(A)definitions or descriptions of fraud,
			 waste, and abuse;
						(B)guidelines for the monitoring and oversight
			 of applicants to and recipients of awards under the SBIR program or the STTR
			 program;
						(C)a requirement that each Federal agency that
			 participates in the SBIR program or STTR program include information concerning
			 the method established by the Inspector General of the Federal agency to report
			 fraud, waste, and abuse (including any telephone hotline or Web-based
			 platform)—
							(i)on the website of the Federal agency;
			 and
							(ii)in any solicitation or notice of funding
			 opportunity issued by the Federal agency for the SBIR program or the STTR
			 program; and
							(D)a requirement that each
			 applicant for and small business concern that receives funding under the SBIR
			 program or the STTR program shall certify whether the applicant or small
			 business concern is in compliance with the laws relating to the SBIR program
			 and the STTR program and the conduct guidelines established under the SBIR
			 Policy Directive and the STTR Policy Directive.
						(3)ConsultationThe
			 Administrator shall develop the certification required under paragraph (2)(D)
			 in cooperation with the Council of Inspectors General on Integrity and
			 Efficiency and the Office of Advocacy of the Administration.
					(4)Inspectors
			 GeneralThe Inspector General
			 of each Federal agency that participates in the SBIR program or STTR program
			 shall cooperate to prevent fraud, waste, and abuse in the SBIR program and the
			 STTR program by—
						(A)establishing fraud detection
			 indicators;
						(B)reviewing regulations and operating
			 procedures of the Federal agency;
						(C)coordinating information sharing between
			 Federal agencies, to the extent otherwise permitted under Federal law;
			 and
						(D)improving the education and training of,
			 and outreach to—
							(i)administrators of the SBIR program and the
			 STTR program of the Federal agency;
							(ii)applicants to the SBIR program or the STTR
			 program; and
							(iii)recipients of awards under the SBIR program
			 or the STTR program.
							(b)Study and
			 ReportNot later than 1 year
			 after the date of enactment of this Act to establish a baseline of changes made
			 to the program to fight fraud, waste, and abuse, and every 3 years thereafter
			 to evaluate the effectiveness of the agency strategies, the Comptroller General
			 of the United States shall—
					(1)conduct a study that
			 evaluates—
						(A)the implementation by
			 each Federal agency that participates in the SBIR program or the STTR program
			 of the amendments to the SBIR Policy Directive and the STTR Policy Directive
			 made pursuant to subsection (a);
						(B)the effectiveness of the
			 management information system of each Federal agency that participates in the
			 SBIR program or STTR program in identifying duplicative SBIR and STTR
			 projects;
						(C)the effectiveness of the
			 risk management strategies of each Federal agency that participates in the SBIR
			 program or STTR program in identifying areas of the SBIR program or the STTR
			 program that are at high risk for fraud;
						(D)technological tools that
			 may be used to detect patterns of behavior that may indicate fraud by
			 applicants to the SBIR program or the STTR program;
						(E)the success of each
			 Federal agency that participates in the SBIR program or STTR program in
			 reducing fraud, waste, and abuse in the SBIR program or the STTR program of the
			 Federal agency; and
						(F)the extent to which the
			 Inspector General of each Federal agency that participates in the SBIR and STTR
			 program effectively conducts investigations, audits, inspections, and outreach
			 relating to the SBIR and STTR programs of the Federal agency; and
						(2)submit to the Committee
			 on Small Business and Entrepreneurship of the Senate, the Committee on Small
			 Business and the Committee on Science, Space, and Technology of the House of
			 Representatives, and the head of each Federal agency that participates in the
			 SBIR program or STTR program a report on the results of the study conducted
			 under subparagraph (A).
					313.Simplified paperwork
			 requirementsSection 9(v) of
			 the Small Business Act (15 U.S.C.
			 638(v)) is amended—
				(1)in the subsection
			 heading, by striking Simplified
			 Reporting Requirements and inserting
			 Reducing Paperwork and Compliance
			 Burden;
				(2)by striking The
			 Administrator and inserting the following:
					
						(1)Standardization of
				reporting requirementsThe
				Administrator
						;
				and
				(3)by adding at the end the
			 following:
					
						(2)Simplification of
				application and award processNot later than one year after the
				date of enactment of this paragraph, and after a period of public comment, the
				Administrator shall issue regulations or guidelines, taking into consideration
				the unique needs of each Federal agency, to ensure that each Federal agency
				required to carry out an SBIR program or STTR program simplifies and
				standardizes the program proposal, selection, contracting, compliance, and
				audit procedures for the SBIR program or STTR program of the Federal agency
				(including procedures relating to overhead rates for applicants and
				documentation requirements) to reduce the paperwork and regulatory compliance
				burden on small business concerns applying to and participating in the SBIR
				program or STTR
				program.
						.
				314.Reducing fraud, waste, and
			 abuseNot later than 4 years
			 after the date of enactment of this Act, and every 4 years thereafter, the
			 Comptroller General of the United States shall—
				(1)conduct a study of the effectiveness of the
			 government and public databases described in section 9(k) of the Small Business
			 Act (15 U.S.C. 638(k)) in reducing vulnerabilities of the SBIR program and the
			 STTR program to fraud, waste, and abuse, particularly with respect to Federal
			 agencies funding duplicative proposals and business concerns falsifying
			 information in proposals;
				(2)make recommendations with respect to the
			 issues described in paragraph (1); and
				(3)submit to the head of each agency described
			 in section 108(a) of the Small Business Reauthorization Act of 2000 (15 U.S.C.
			 638 note), the Committee on Small Business and Entrepreneurship of the Senate,
			 and the Committee on Small Business and the Committee on Science, Space, and
			 Technology of the House of Representatives a report regarding the study
			 conducted under paragraph (1) and containing the recommendations described in
			 paragraph (2).
				IVPOLICY
			 DIRECTIVES
			401.Conforming amendments
			 to the SBIR and the STTR Policy Directives
				(a)In
			 GeneralNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall promulgate amendments to the SBIR Policy
			 Directive and the STTR Policy Directive to conform such directives to this Act
			 and the amendments made by this Act.
				(b)Publishing SBIR Policy
			 Directive and the STTR Policy Directive in the Federal
			 RegisterNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall publish the amended SBIR Policy Directive and
			 the amended STTR Policy Directive in the Federal Register.
				VOTHER PROVISIONS
			501.Report on SBIR and
			 STTR program goalsSection 9
			 of the Small Business Act (15 U.S.C.
			 638), as amended by this Act, is further amended by adding at the end the
			 following:
				
					(oo)Annual Report on SBIR
				and STTR Program Goals
						(1)Development of
				metricsThe head of each Federal agency required to participate
				in the SBIR program or the STTR program shall develop metrics to evaluate the
				effectiveness, and the benefit to the people of the United States, of the SBIR
				program and the STTR program of the Federal agency that—
							(A)are science-based and
				statistically driven;
							(B)reflect the mission of
				the Federal agency; and
							(C)include factors relating
				to the economic impact of the programs.
							(2)EvaluationThe
				head of each Federal agency described in paragraph (1) shall conduct an annual
				evaluation using the metrics developed under paragraph (1) of—
							(A)the SBIR program and the
				STTR program of the Federal agency; and
							(B)the benefits to the
				people of the United States of the SBIR program and the STTR program of the
				Federal agency.
							(3)Report
							(A)In
				generalThe head of each Federal agency described in paragraph
				(1) shall submit to the appropriate committees of Congress and the
				Administrator an annual report describing in detail the results of an
				evaluation conducted under paragraph (2).
							(B)Public availability of
				reportThe head of each Federal agency described in paragraph (1)
				shall make each report submitted under subparagraph (A) available to the public
				online.
							(C)DefinitionIn
				this paragraph, the term appropriate committees of Congress
				means—
								(i)the Committee on Small
				Business and Entrepreneurship of the Senate; and
								(ii)the Committee on Small
				Business and the Committee on Science, Space, and Technology of the House of
				Representatives.
								.
			502.Competitive selection
			 procedures for SBIR and STTR programsSection 9 of the
			 Small Business Act (15 U.S.C. 638), as
			 amended by this Act, is further amended by adding at the end the
			 following:
				
					(pp)Competitive Selection
				Procedures for SBIR and STTR ProgramsAll funds awarded,
				appropriated, or otherwise made available in accordance with subsection (f) or
				(n) must be awarded pursuant to competitive and merit-based selection
				procedures.
					.
			503.Loan
			 restrictions
				(a)Rule
			 requiredFor purposes of
			 section 9 of the Small Business Act (15 U.S.C. 638), the Administrator shall
			 promulgate a rule not later than 180 days after the date of enactment of this
			 Act that determines what restrictions, conditions, or covenants contained in a
			 note, bond, debenture, other evidence of indebtedness, or preferred stock
			 constitute affiliation for purposes of section 121.103(a) of title 13, Code of
			 Federal Regulations, as in effect on January 1, 2011.
				(b)Failure to
			 promulgateIf the Administrator fails to promulgate a rule in the
			 time period required under subsection (a), the holder of a note, bond,
			 debenture, other evidence of indebtedness, or preferred stock shall be
			 considered to be affiliated with the debtor or issuer of the preferred stock
			 until such time as the Administrator promulgates the rule required under
			 subsection (a).
				504.Program
			 diversificationFederal
			 agencies shall encourage applications under the SBIR and STTR programs (to the
			 extent that the projects relate to the mission of the Federal agency)
			 from—
				(1)small business concerns
			 in geographic areas underrepresented in the SBIR and STTR programs or located
			 in rural areas (as defined in section 1393(a)(2) of the Internal Revenue Code
			 of 1986);
				(2)small business concerns
			 owned and controlled by women;
				(3)small business concerns
			 owned and controlled by veterans;
				(4)small business concerns
			 owned and controlled by minorities;
				(5)small business concerns owned and
			 controlled by people with disabilities; and
				(6)small business concerns
			 located in a geographic area with an unemployment rate that exceeds the
			 national unemployment rate, based on the most recently available monthly
			 publications of the Bureau of Labor Statistics of the Department of
			 Labor.
				
	
		1.Short titleThis Act may be cited as the
			 Creating Jobs Through Small Business
			 Innovation Act of 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Title I—REAUTHORIZATION OF THE SBIR AND
				STTR PROGRAMS
				Sec. 101. Extension of termination
				dates.
				Sec. 102. SBIR and STTR award
				levels.
				Sec. 103. Agency and program
				flexibility.
				Sec. 104. Elimination of Phase II
				invitations.
				Sec. 105. Phase
				flexibility.
				Sec. 106. Participation by firms with
				substantial investment from multiple venture capital operating companies, hedge
				funds, or private equity firms in a portion of the SBIR program.
				Sec. 107. Ensuring that innovative
				small businesses with substantial investment from venture capital operating
				companies, hedge funds, or private equity firms are able to participate in the
				SBIR and STTR programs.
				Sec. 108. SBIR and STTR special
				acquisition preference.
				Sec. 109. Collaborating with Federal
				laboratories and research and development centers.
				Sec. 110. Notice
				requirement.
				Sec. 111. Additional SBIR and STTR
				Awards.
				Title II—OUTREACH AND COMMERCIALIZATION
				INITIATIVES
				Sec. 201. Technical assistance for
				awardees.
				Sec. 202. Commercialization Readiness
				Program at Department of Defense.
				Sec. 203. Commercialization Readiness
				Pilot Program for civilian agencies.
				Sec. 204. Interagency Policy
				Committee.
				Sec. 205. Clarifying the definition of
				Phase III.
				Sec. 206. Shortened period for final
				decisions on proposals and applications.
				Sec. 207. Phase 0 Proof of Concept
				Partnership pilot program.
				Title III—OVERSIGHT AND
				EVALUATION
				Sec. 301. Streamlining annual
				evaluation requirements.
				Sec. 302. Data collection from agencies
				for SBIR.
				Sec. 303. Data collection from agencies
				for STTR.
				Sec. 304. Public database.
				Sec. 305. Government
				database.
				Sec. 306. Accuracy in funding base
				calculations.
				Sec. 307. Continued evaluation by the
				National Academy of Sciences.
				Sec. 308. Technology insertion
				reporting requirements.
				Sec. 309. Obtaining consent from SBIR
				and STTR applicants to release contact information to economic development
				organizations.
				Sec. 310. Pilot to allow funding for
				administrative, oversight, and contract processing costs.
				Sec. 311. GAO study with respect to
				venture capital operating company, hedge fund, and private equity firm
				involvement.
				Sec. 312. Reducing vulnerability of
				SBIR and STTR programs to fraud, waste, and abuse.
				Sec. 313. Simplified paperwork
				requirements.
				Sec. 314. Reducing fraud, waste, and
				abuse.
				Title IV—POLICY DIRECTIVES
				Sec. 401. Conforming amendments to the
				SBIR and the STTR Policy Directives.
				Title V—OTHER PROVISIONS
				Sec. 501. Report on SBIR and STTR
				program goals.
				Sec. 502. Competitive selection
				procedures for SBIR and STTR programs.
				Sec. 503. Loan
				restrictions.
				Sec. 504. Limitation on pilot
				programs.
				Sec. 505. Ensuring equity in SBIR and
				STTR awards to individual companies.
				Sec. 506. Inspector General
				reports.
				Sec. 507. Timing.
				Sec. 508. Publication of certain
				information.
				Sec. 509. Preference for clean coal
				technology research.
				Sec. 510. Report on enhancement of
				manufacturing activities.
				Sec. 511. Express authority to
				fast-track Phase II awards for promising Phase I
				research.
				Sec. 512. Increased partnerships
				between SBIR awardees and prime contractors, venture capital investment
				companies, and larger businesses.
				Sec. 513. Preference for acid mine
				drainage research.
				Sec. 514. Preference for hydraulic
				fracturing research.
			
		3.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the terms
			 extramural budget, Federal agency, Small
			 Business Innovation Research Program, SBIR, Small
			 Business Technology Transfer Program, and STTR have the
			 meanings given such terms in section 9 of the Small Business Act (15 U.S.C. 638); and
			(3)the term
			 small business concern has the meaning given that term under
			 section 3 of the Small Business Act
			 (15 U.S.C. 632).
			IREAUTHORIZATION
			 OF THE SBIR AND STTR PROGRAMS
			101.Extension of
			 termination dates
				(a)SBIRSection
			 9(m) of the Small Business Act (15
			 U.S.C. 638(m)) is amended—
					(1)by striking
			 Termination.— and all that follows
			 through the authorization and inserting Termination.—The
			 authorization;
					(2)by striking
			 2008 and inserting 2014; and
					(3)by striking
			 paragraph (2).
					(b)STTRSection
			 9(n)(1)(A) of the Small Business Act
			 (15 U.S.C. 638(n)(1)(A)) is amended—
					(1)by striking
			 In
			 general.— and all that follows through with
			 respect and inserting In
			 general.—With respect;
					(2)by striking
			 2009 and inserting 2014; and
					(3)by striking
			 clause (ii).
					102.SBIR and STTR
			 award levels
				(a)SBIR
			 AdjustmentsSection 9(j)(2)(D) of the
			 Small Business Act (15 U.S.C.
			 638(j)(2)(D)) is amended—
					(1)by striking
			 $100,000 and inserting $150,000; and
					(2)by striking
			 $750,000 and inserting $1,000,000.
					(b)STTR
			 AdjustmentsSection 9(p)(2)(B)(ix) of the
			 Small Business Act (15 U.S.C.
			 638(p)(2)(B)(ix)) is amended—
					(1)by striking
			 $100,000 and inserting $150,000; and
					(2)by striking
			 $750,000 and inserting $1,000,000.
					(c)Annual
			 AdjustmentsSection 9 of the Small
			 Business Act (15 U.S.C. 638) is amended—
					(1)in subsection
			 (j)(2)(D), by striking once every 5 years to reflect economic
			 adjustments and programmatic considerations and inserting every
			 year for inflation; and
					(2)in subsection
			 (p)(2)(B)(ix), as amended by subsection (b) of this section, by inserting
			 (each of which the Administrator shall adjust for inflation
			 annually) after $1,000,000,.
					(d)Limitation on
			 Size of AwardsSection 9 of the Small Business Act (15 U.S.C. 638), as amended
			 by this Act, is further amended by adding at the end the following:
					
						(aa)Limitation on
				Size of Awards
							(1)LimitationNo
				Federal agency may issue an award under the SBIR program or the STTR program if
				the size of the award exceeds the award guidelines established under this
				section by more than 50 percent.
							(2)Maintenance of
				informationParticipating agencies shall maintain information on
				awards exceeding the guidelines established under this section,
				including—
								(A)the amount of
				each award;
								(B)a justification
				for exceeding the award amount;
								(C)the identity and
				location of each award recipient; and
								(D)whether an award
				recipient has received any venture capital, hedge fund, or private equity firm
				investment and, if so, whether the recipient is majority-owned by multiple
				venture capital operating companies, hedge funds, or private equity
				firms.
								(3)ReportsThe
				Administrator shall include the information described in paragraph (2) in the
				annual report of the Administrator to Congress.
							(4)Rule of
				constructionNothing in this subsection shall be construed to
				prevent a Federal agency from supplementing an award under the SBIR program or
				the STTR program using funds of the Federal agency that are not part of the
				SBIR program or the STTR program of the Federal
				agency.
							.
				103.Agency and
			 program flexibilitySection 9
			 of the Small Business Act (15 U.S.C.
			 638), as amended by this Act, is further amended by adding at the end the
			 following:
				
					(bb)Subsequent
				Phase II Awards
						(1)Agency
				flexibilityA small business concern that received a Phase I
				award from a Federal agency under this section shall be eligible to receive a
				subsequent Phase II award from another Federal agency, if the head of each
				relevant Federal agency or the relevant component of the Federal agency makes a
				written determination that the topics of the relevant awards are the same and
				both agencies report the awards to the Administrator for inclusion in the
				public database under subsection (k).
						(2)SBIR and sttr
				program flexibilityA small business concern that received a
				Phase I award under this section under the SBIR program or the STTR program may
				receive a subsequent Phase II award in either the SBIR program or the STTR
				program and the participating agency or agencies shall report the awards to the
				Administrator for inclusion in the public database under subsection
				(k).
						.
			104.Elimination of
			 Phase II invitationsSection
			 9(e) of the Small Business Act (15
			 U.S.C. 638(e)) is amended—
				(1)in paragraph
			 (4)(B), by striking to further and inserting which shall
			 not include any invitation, pre-screening, pre-selection, or down-selection
			 process for eligibility for Phase II, that will further; and
				(2)in paragraph
			 (6)(B), by striking to further develop proposed ideas to and
			 inserting which shall not include any invitation, pre-screening,
			 pre-selection, or down-selection process for eligibility for Phase II, that
			 will further develop proposals that.
				105.Phase
			 flexibilitySection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended by this Act, is further amended
			 by adding at the end the following:
				
					(cc)Phase I
				requiredUnder this section,
				a Federal agency shall provide to a small business concern an award under Phase
				II of an SBIR program with respect to a project only if such agency finds that
				the small business concern has been provided an award under Phase I of an SBIR
				program with respect to such project or has completed the determinations
				described in subsection (e)(4)(A) with respect to such project despite not
				having been provided a Phase I
				award.
					.
			106.Participation
			 by firms with substantial investment from multiple venture capital operating
			 companies, hedge funds, or private equity firms in a portion of the SBIR
			 program
				(a)In
			 GeneralSection 9 of the Small
			 Business Act (15 U.S.C. 638), as amended by this Act, is further
			 amended by adding at the end the following:
					
						(dd)Participation
				of Small Business Concerns Majority-Owned by Venture Capital Operating
				Companies, hedge funds, or private equity firms in the SBIR Program
							(1)AuthorityUpon
				a written determination described in paragraph (2) provided to the
				Administrator, the Committee on Small Business and Entrepreneurship of the
				Senate, and the Committee on Small Business and the Committee on Science,
				Space, and Technology of the House of Representatives not later than 30 days
				before the date on which an award is made—
								(A)the Director of the National Institutes of
				Health, the Secretary of Energy, the Administrator of the National Aeronautics
				and Space Administration, and the Director of the National Science Foundation
				may award not more than 45 percent of the funds allocated for the SBIR program
				of the Federal agency to small business concerns that are owned in majority
				part by multiple venture capital operating companies, hedge funds, or private
				equity firms through competitive, merit-based procedures that are open to all
				eligible small business concerns; and
								(B)the head of a Federal agency other than a
				Federal agency described in subparagraph (A) that participates in the SBIR
				program may award not more than 35 percent of the funds allocated for the SBIR
				program of the Federal agency to small business concerns that are owned in
				majority part by multiple venture capital operating companies, hedge funds, or
				private equity firms through competitive, merit-based procedures that are open
				to all eligible small business concerns.
								(2)DeterminationA
				written determination described in this paragraph is a written determination by
				the head of a Federal agency that explains how the use of the authority under
				paragraph (1) will—
								(A)induce additional
				venture capital, hedge fund, or private equity firm funding of small business
				innovations;
								(B)substantially
				contribute to the mission of the Federal agency;
								(C)demonstrate a
				need for public research; and
								(D)otherwise fulfill
				the capital needs of small business concerns for additional financing for the
				SBIR project.
								(3)RegistrationA small business concern that is
				majority-owned by multiple venture capital operating companies, hedge funds, or
				private equity firms and qualified for participation in the program authorized
				under paragraph (1) shall—
								(A)register with the
				Administrator on the date that the small business concern submits an
				application for an award under the SBIR program; and
								(B)indicate in any SBIR proposal that the
				small business concern is registered under subparagraph (A) as majority-owned
				by multiple venture capital operating companies, hedge funds, or private equity
				firms.
								(4)Compliance
								(A)In
				generalThe head of a Federal agency that makes an award under
				this subsection during a fiscal year shall collect and submit to the
				Administrator data relating to the number and dollar amount of Phase I awards,
				Phase II awards, and any other category of awards by the Federal agency under
				the SBIR program during that fiscal year.
								(B)Annual
				reportingThe Administrator shall include as part of each annual
				report by the Administration under subsection (b)(7) any data submitted under
				subparagraph (A) and a discussion of the compliance of each Federal agency that
				makes an award under this subsection during the fiscal year with the maximum
				percentages under paragraph (1).
								(5)EnforcementIf
				a Federal agency awards more than the percent of the funds allocated for the
				SBIR program of the Federal agency authorized under paragraph (1) for a purpose
				described in paragraph (1), the head of the Federal agency shall transfer an
				amount equal to the amount awarded in excess of the amount authorized under
				paragraph (1) to the funds for general SBIR programs from the non-SBIR and
				non-STTR research and development funds of the Federal agency not later than
				180 days after the date on which the Federal agency made the award that caused
				the total awarded under paragraph (1) to be more than the amount authorized
				under paragraph (1) for a purpose described in paragraph (1).
							(6)Final decisions
				on applications under the sbir program
								(A)DefinitionIn
				this paragraph, the term covered small business concern means a
				small business concern that—
									(i)was not majority-owned by multiple venture
				capital operating companies, hedge funds, or private equity firms on the date
				on which the small business concern submitted an application in response to a
				solicitation under the SBIR programs; and
									(ii)on the date of the award under the SBIR
				program is majority-owned by multiple venture capital operating companies,
				hedge funds, or private equity firms.
									(B)In
				generalIf a Federal agency does not make an award under a
				solicitation under the SBIR program before the date that is 9 months after the
				date on which the period for submitting applications under the solicitation
				ends—
									(i)a covered small business concern is
				eligible to receive the award, without regard to whether the covered small
				business concern meets the requirements for receiving an award under the SBIR
				program for a small business concern that is majority-owned by multiple venture
				capital operating companies, hedge funds, or private equity firms, if the
				covered small business concern meets all other requirements for such an award;
				and
									(ii)the head of the
				Federal agency shall transfer an amount equal to any amount awarded to a
				covered small business concern under the solicitation to the funds for general
				SBIR programs from the non-SBIR and non-STTR research and development funds of
				the Federal agency, not later than 90 days after the date on which the Federal
				agency makes the award.
									(7)Evaluation
				criteriaA Federal agency may not use investment of venture
				capital or investment from hedge funds or private equity firms as a criterion
				for the award of contracts under the SBIR program or STTR
				program.
							.
				(b)Technical and
			 Conforming AmendmentSection 3 of the
			 Small Business Act (15 U.S.C. 632) is
			 amended by adding at the end the following:
					
						(aa)Venture
				Capital Operating CompanyIn this Act, the term venture
				capital operating company means an entity described in clause (i), (v),
				or (vi) of section 121.103(b)(5) of title 13, Code of Federal Regulations (or
				any successor thereto).
						(bb)Hedge
				fundIn this Act, the term
				hedge fund has the meaning given that term in section 13(h)(2) of
				the Bank Holding Company Act of 1956 (12 U.S.C. 1851(h)(2)).
						(cc)Private equity
				firmIn this Act, the term
				private equity firm has the meaning given the term private
				equity fund in section 13(h)(2) of the Bank Holding Company Act of 1956
				(12 U.S.C.
				1851(h)(2)).
						.
				107.Ensuring that
			 innovative small businesses with substantial investment from venture capital
			 operating companies, hedge funds, or private equity firms are able to
			 participate in the SBIR and STTR programsSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is further amended by adding at the end
			 the following:
				
					(ee)Venture
				capital operating companies, hedge funds, and private equity
				firmsEffective only for the
				SBIR and STTR programs the following shall apply:
						(1)A business
				concern that has more than 500 employees shall not qualify as a small business
				concern.
						(2)In determining whether a small business
				concern is independently owned and operated under section 3(a)(1) or meets the
				small business size standards instituted under section 3(a)(2), the
				Administrator shall not consider a business concern to be affiliated with a
				venture capital operating company, hedge fund, or private equity firm (or with
				any other business that the venture capital operating company, hedge fund, or
				private equity firm has financed) if—
							(A)the venture capital operating company,
				hedge fund, or private equity firm does not own 50 percent or more of the
				business concern; and
							(B)employees of the venture capital operating
				company, hedge fund, or private equity firm do not constitute a majority of the
				board of directors of the business concern.
							(3)A business
				concern shall be deemed to be independently owned and operated
				if—
							(A)it is owned in majority part by one or more
				natural persons or venture capital operating companies, hedge funds, or private
				equity firms;
							(B)there is no single venture capital
				operating company, hedge fund, or private equity firm that owns 50 percent or
				more of the business concern; and
							(C)there is no single venture capital
				operating company, hedge fund, or private equity firm the employees of which
				constitute a majority of the board of directors of the business concern.
							(4)If a venture capital operating company,
				hedge fund, or private equity firm controlled by a business with more than 500
				employees (in this paragraph referred to as a VCOC, hedge fund, or
				private equity firm under large business control) has an ownership
				interest in a small business concern that is owned in majority part by venture
				capital operating companies, hedge funds, or private equity firms, the small
				business concern is eligible to receive an award under the SBIR or STTR program
				only if—
							(A)not more than two VCOCs, hedge funds, or
				private equity firms under large business control have an ownership interest in
				the small business concern; and
							(B)the VCOCs, hedge funds, or private equity
				firms under large business control do not collectively own more than 20 percent
				of the small business
				concern.
							.
			108.SBIR and STTR
			 special acquisition preferenceSection 9(r) of the
			 Small Business Act (15 U.S.C. 638(r))
			 is amended by adding at the end the following:
				
					(4)Phase iii
				awardsTo the greatest extent practicable, Federal agencies and
				Federal prime contractors shall issue Phase III awards relating to technology,
				including sole source awards, to the SBIR and STTR award recipients that
				developed the
				technology.
					.
			109.Collaborating
			 with Federal laboratories and research and development centersSection 9 of the
			 Small Business Act (15 U.S.C. 638), as
			 amended by this Act, is further amended by adding at the end the
			 following:
				
					(ff)Collaborating
				With Federal Laboratories and Research and Development Centers
						(1)AuthorizationSubject
				to the limitations under this section, the head of each participating Federal
				agency may make SBIR and STTR awards to any eligible small business concern
				that—
							(A)intends to enter
				into an agreement with a Federal laboratory or federally funded research and
				development center for portions of the activities to be performed under that
				award; or
							(B)has entered into
				a cooperative research and development agreement (as defined in section 12(d)
				of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a(d)))
				with a Federal laboratory.
							(2)ProhibitionNo
				Federal agency shall—
							(A)condition an SBIR
				or STTR award upon entering into agreement with any Federal laboratory or any
				federally funded laboratory or research and development center for any portion
				of the activities to be performed under that award;
							(B)approve an
				agreement between a small business concern receiving a SBIR or STTR award and a
				Federal laboratory or federally funded laboratory or research and development
				center, if the small business concern performs a lesser portion of the
				activities to be performed under that award than required by this section and
				by the SBIR Policy Directive and the STTR Policy Directive of the
				Administrator; or
							(C)approve an
				agreement that violates any provision, including any data rights protections
				provision, of this section or the SBIR and the STTR Policy Directives.
							(3)ImplementationNot
				later than 180 days after the date of enactment of this subsection, the
				Administrator shall modify the SBIR Policy Directive and the STTR Policy
				Directive issued under this section to ensure that small business
				concerns—
							(A)have the
				flexibility to use the resources of the Federal laboratories and federally
				funded research and development centers; and
							(B)are not mandated
				to enter into agreement with any Federal laboratory or any federally funded
				laboratory or research and development center as a condition of an
				award.
							(4)Advance
				paymentIf a small business
				concern receiving an award under this section enters into an agreement with a
				Federal laboratory or federally funded research and development center for
				portions of the activities to be performed under that award, the Federal
				laboratory or federally funded research and development center may not require
				advance payment from the small business concern in an amount greater than the
				amount necessary to pay for 30 days of such
				activities.
						.
			110.Notice
			 requirement
				(a)SBIR
			 ProgramSection 9(g) of the Small
			 Business Act (15 U.S.C. 638(g)) is amended—
					(1)in paragraph
			 (10), by striking and at the end;
					(2)in paragraph
			 (11), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(12)provide timely
				notice to the Administrator of any case or controversy before any Federal
				judicial or administrative tribunal concerning the SBIR program of the Federal
				agency.
							.
					(b)STTR
			 ProgramSection 9(o) of the Small
			 Business Act (15 U.S.C. 638(o)) is amended—
					(1)by striking
			 paragraph (15);
					(2)in paragraph
			 (16), by striking the period at the end and inserting ;
			 and;
					(3)by redesignating
			 paragraph (16) as paragraph (15); and
					(4)by adding at the
			 end the following:
						
							(16)provide timely
				notice to the Administrator of any case or controversy before any Federal
				judicial or administrative tribunal concerning the STTR program of the Federal
				agency.
							.
					111.Additional
			 SBIR and STTR AwardsSection 9
			 of the Small Business Act (15 U.S.C.
			 638), as amended by this Act, is further amended by adding at the end the
			 following:
				
					(gg)Additional
				SBIR and STTR Awards
						(1)Express
				authority for awarding a sequential Phase II awardA small
				business concern that receives a Phase II SBIR award or a Phase II STTR award
				for a project remains eligible to receive one additional Phase II SBIR award or
				Phase II STTR award for continued work on that project.
						(2)Preventing
				duplicative awardsThe head
				of a Federal agency shall verify that any activity to be performed with respect
				to a project with a Phase I or Phase II SBIR or STTR award has not been funded
				under the SBIR program or STTR program of another Federal
				agency.
						.
			IIOUTREACH AND
			 COMMERCIALIZATION INITIATIVES
			201.Technical
			 assistance for awardeesSection 9(q) of the
			 Small Business Act (15 U.S.C. 638(q))
			 is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 or STTR program after SBIR program; and
					(B)by striking
			 SBIR projects and inserting SBIR or STTR
			 projects;
					(2)in paragraph (2),
			 by striking 3 years and inserting 5 years;
			 and
				(3)in paragraph
			 (3)—
					(A)in subparagraph
			 (A)—
						(i)by inserting
			 or STTR after SBIR; and
						(ii)by striking
			 $4,000 and inserting $5,000;
						(B)by striking
			 subparagraph (B) and inserting the following:
						
							(B)Phase
				iiA Federal agency described in paragraph (1) may—
								(i)provide to the
				recipient of a Phase II SBIR or STTR award, through a vendor selected under
				paragraph (2), the services described in paragraph (1), in an amount equal to
				not more than $5,000 per year; or
								(ii)authorize the
				recipient of a Phase II SBIR or STTR award to purchase the services described
				in paragraph (1), in an amount equal to not more than $5,000 per year, which
				shall be in addition to the amount of the recipient’s
				award.
								;
				and
					(C)by adding at the
			 end the following:
						
							(C)FlexibilityIn
				carrying out subparagraphs (A) and (B), each Federal agency shall provide the
				allowable amounts to a recipient that meets the eligibility requirements under
				the applicable subparagraph, if the recipient requests to seek technical
				assistance from an individual or entity other than the vendor selected under
				paragraph (2) by the Federal agency.
							(D)LimitationA
				Federal agency may not—
								(i)use the amounts
				authorized under subparagraph (A) or (B) unless the vendor selected under
				paragraph (2) provides the technical assistance to the recipient; or
								(ii)enter a contract
				with a vendor under paragraph (2) under which the amount provided for technical
				assistance is based on total number of Phase I or Phase II
				awards.
								.
					202.Commercialization
			 Readiness Program at Department of Defense
				(a)In
			 GeneralSection 9(y) of the Small
			 Business Act (15 U.S.C. 638(y)) is amended—
					(1)in the subsection
			 heading, by striking Pilot and inserting
			 Readiness;
					(2)by striking
			 Pilot each place that term appears and inserting
			 Readiness;
					(3)in paragraph
			 (1)—
						(A)by inserting
			 or Small Business Technology Transfer Program after Small
			 Business Innovation Research Program; and
						(B)by adding at the
			 end the following: The authority to create and administer a
			 Commercialization Readiness Program under this subsection may not be construed
			 to eliminate or replace any other SBIR program or STTR program that enhances
			 the insertion or transition of SBIR or STTR technologies, including any such
			 program in effect on the date of enactment of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat.
			 3136).;
						(4)in paragraph (2),
			 by inserting or Small Business Technology Transfer Program after
			 Small Business Innovation Research Program;
					(5)in paragraph (5)—
						(A)by striking
			 the Committee on Armed Services and the Committee on Small Business of
			 the House of Representatives and inserting the Committee on
			 Armed Services, the Committee on Small Business, and the Committee on Science,
			 Space, and Technology of the House of Representatives; and
						(B)by striking
			 shall include and inserting shall include, in addition to
			 the information described in paragraph (6)(C);
						(6)by redesignating
			 paragraph (5) as paragraph (7);
					(7)by striking
			 paragraph (6); and
					(8)by inserting
			 after paragraph (4) the following:
						
							(5)Insertion
				incentivesFor any contract with a value of not less than
				$100,000,000, the Secretary of Defense is authorized to—
								(A)establish goals
				for the transition of Phase III technologies in subcontracting plans;
								(B)require a prime
				contractor on such a contract to report the number and dollar amount of
				contracts entered into by that prime contractor for Phase III SBIR or STTR
				projects; and
								(C)take action to ensure that, if a prime
				contractor on such a contract, after consultation with the Secretary, certifies
				that an appropriate Phase III technology is not available to be incorporated
				into a project of the prime contractor, such project shall be excluded from any
				determination of whether goals under subparagraph (A) have been met.
								(6)Goal for sbir
				and sttr technology insertionThe Secretary of Defense
				shall—
								(A)set a goal to
				increase the number of Phase II SBIR contracts and the number of Phase II STTR
				contracts awarded by that Secretary that lead to technology transition into
				programs of record or fielded systems;
								(B)use incentives in
				effect on the date of enactment of the Creating Jobs Through Small Business
				Innovation Act of 2011, or create new incentives, to encourage agency program
				managers and prime contractors to meet the goal under subparagraph (A);
				and
								(C)include in the annual report under this
				subsection—
									(i)the percentage of
				Phase II SBIR and STTR contracts awarded by the Secretary that led to
				technology transition into programs of record or fielded systems;
									(ii)information on the status of each project
				that received funding through the Commercialization Readiness Program and
				efforts to transition those projects into programs of record or fielded
				systems; and
									(iii)a description
				of each incentive that has been used by the Secretary under subparagraph (B)
				and the effectiveness of that incentive with respect to meeting the goal under
				subparagraph
				(A).
									.
					(b)Technical and
			 Conforming AmendmentSection 9(i)(1) of the
			 Small Business Act (15 U.S.C.
			 638(i)(1)) is amended by inserting (including awards under subsection
			 (y)) after the number of awards.
				203.Commercialization
			 Readiness Pilot Program for civilian agenciesSection 9 of the
			 Small Business Act (15 U.S.C. 638), as
			 amended by this Act, is further amended by adding at the end the
			 following:
				
					(hh)Pilot
				Program
						(1)AuthorizationThe
				head of each covered Federal agency may allocate not more than 10 percent of
				the funds allocated to the SBIR program and the STTR program of the covered
				Federal agency—
							(A)for awards for
				technology development, testing, evaluation, and commercialization assistance
				for SBIR and STTR Phase II technologies; or
							(B)to support the
				progress of research, research and development, and commercialization conducted
				under the SBIR or STTR programs to Phase III.
							(2)Application by
				federal agency
							(A)In
				generalA covered Federal agency may not establish a pilot
				program unless the covered Federal agency makes a written application to the
				Administrator, not later than 90 days before the first day of the fiscal year
				in which the pilot program is to be established, that describes a compelling
				reason that additional investment in SBIR or STTR technologies is necessary,
				including unusually high regulatory, systems integration, or other costs
				relating to development or manufacturing of identifiable, highly promising
				small business technologies or a class of such technologies expected to
				substantially advance the mission of the agency.
							(B)DeterminationThe
				Administrator shall—
								(i)make a
				determination regarding an application submitted under subparagraph (A) not
				later than 30 days before the first day of the fiscal year for which the
				application is submitted;
								(ii)publish the
				determination in the Federal Register; and
								(iii)make a copy of
				the determination and any related materials available to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				and the Committee on Science, Space, and Technology of the House of
				Representatives.
								(3)Maximum amount
				of awardThe head of a covered Federal agency may not make an
				award under a pilot program in excess of 3 times the dollar amounts generally
				established for Phase II awards under subsection (j)(2)(D) or
				(p)(2)(B)(ix).
						(4)RegistrationAny
				applicant that receives an award under a pilot program shall register with the
				Administrator in a registry that is available to the public.
						(5)Award Criteria
				or ConsiderationWhen making
				an award under this section, the head of a covered Federal agency shall give
				consideration to whether the technology to be supported by the award is likely
				to be manufactured in the United States.
						(6)ReportThe
				head of each covered Federal agency shall include in the annual report of the
				covered Federal agency to the Administrator an analysis of the various
				activities considered for inclusion in the pilot program of the covered Federal
				agency and a statement of the reasons why each activity considered was included
				or not included, as the case may be.
						(7)TerminationThe
				authority to establish a pilot program under this section expires at the end of
				fiscal year 2014.
						(8)DefinitionsIn
				this subsection—
							(A)the term
				covered Federal agency—
								(i)means a Federal
				agency participating in the SBIR program or the STTR program; and
								(ii)does not include
				the Department of Defense; and
								(B)the term
				pilot program means the program established under paragraph
				(1).
							.
			204.Interagency
			 Policy Committee
				(a)EstablishmentThe Director of the Office of Science and
			 Technology Policy shall establish an Interagency SBIR/STTR Policy
			 Committee.
				(b)DutiesThe Interagency SBIR/STTR Policy Committee
			 shall review the following issues and make policy recommendations on ways to
			 improve program effectiveness and efficiency:
					(1)The public and
			 government databases described in section 9(k) of the Small Business Act (15
			 U.S.C. 638(k)).
					(2)Federal agency
			 flexibility in establishing Phase I and II award sizes, including appropriate
			 criteria for exercising such flexibility.
					(3)Commercialization
			 assistance best practices of Federal agencies with significant potential to be
			 employed by other agencies, and the appropriate steps to achieve that leverage,
			 as well as proposals for new initiatives to address funding gaps that business
			 concerns face after Phase II but before commercialization.
					(4)Developing and
			 incorporating a standard evaluation framework to enable systematic assessment
			 of SBIR and STTR, including through improved tracking of awards and outcomes
			 and development of performance measures for the SBIR program and STTR program
			 of each Federal agency.
					(c)ReportsThe Interagency SBIR/STTR Policy Committee
			 shall transmit to the Committee on Science, Space, and Technology and the
			 Committee on Small Business of the House of Representatives and to the
			 Committee on Small Business and Entrepreneurship of the Senate—
					(1)a report on its
			 review and recommendations under subsection (b)(1) not later than 1 year after
			 the date of enactment of this Act;
					(2)a report on its
			 review and recommendations under subsection (b)(2) not later than 18 months
			 after the date of enactment of this Act;
					(3)a report on its
			 review and recommendations under subsection (b)(3) not later than 2 years after
			 the date of enactment of this Act; and
					(4)a report on its
			 review and recommendations under subsection (b)(4) not later than 2 years after
			 the date of enactment of this Act.
					205.Clarifying the
			 definition of Phase III
				(a)Phase III
			 AwardsSection 9(e) of the Small
			 Business Act (15 U.S.C. 638(e)), as amended by this Act, is further
			 amended—
					(1)in paragraph
			 (4)(C), in the matter preceding clause (i), by inserting for work that
			 derives from, extends, or completes efforts made under prior funding agreements
			 under the SBIR program after phase;
					(2)in paragraph
			 (6)(C), in the matter preceding clause (i), by inserting for work that
			 derives from, extends, or completes efforts made under prior funding agreements
			 under the STTR program after phase;
					(3)in paragraph (8),
			 by striking and at the end;
					(4)in paragraph (9),
			 by striking the period at the end and inserting a semicolon; and
					(5)by adding at the
			 end the following:
						
							(10)the term
				commercialization means—
								(A)the process of
				developing products, processes, technologies, or services; and
								(B)the production
				and delivery of products, processes, technologies, or services for sale
				(whether by the originating party or by others) to or use by the Federal
				Government or commercial
				markets;
								.
					(b)Technical and
			 Conforming AmendmentsSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is further amended—
					(1)in subsection
			 (e)—
						(A)in paragraph
			 (4)(C)(ii), by striking scientific review criteria and inserting
			 merit-based selection procedures;
						(B)in paragraph (9),
			 by striking the second or the third phase and inserting
			 Phase II or Phase III; and
						(C)by adding at the
			 end the following:
							
								(11)the term
				Phase I means—
									(A)with respect to
				the SBIR program, the first phase described in paragraph (4)(A); and
									(B)with respect to
				the STTR program, the first phase described in paragraph (6)(A);
									(12)the term
				Phase II means—
									(A)with respect to
				the SBIR program, the second phase described in paragraph (4)(B); and
									(B)with respect to
				the STTR program, the second phase described in paragraph (6)(B); and
									(13)the term
				Phase III means—
									(A)with respect to
				the SBIR program, the third phase described in paragraph (4)(C); and
									(B)with respect to
				the STTR program, the third phase described in paragraph
				(6)(C).
									;
						(2)in subsection
			 (j)—
						(A)in paragraph
			 (1)(B), by striking phase two and inserting Phase
			 II;
						(B)in paragraph
			 (2)—
							(i)in subparagraph
			 (B)—
								(I)by striking
			 the third phase each place it appears and inserting Phase
			 III; and
								(II)by striking
			 the second phase and inserting Phase II;
								(ii)in subparagraph
			 (D)—
								(I)by striking
			 the first phase and inserting Phase I; and
								(II)by striking
			 the second phase and inserting Phase II;
								(iii)in subparagraph
			 (F), by striking the third phase and inserting Phase
			 III;
							(iv)in subparagraph
			 (G)—
								(I)by striking
			 the first phase and inserting Phase I; and
								(II)by striking
			 the second phase and inserting Phase II;
			 and
								(v)in subparagraph
			 (H)—
								(I)by striking
			 the first phase and inserting Phase I;
								(II)by striking
			 second phase each place it appears and inserting Phase
			 II; and
								(III)by striking
			 third phase and inserting Phase III; and
								(C)in paragraph
			 (3)—
							(i)in subparagraph
			 (A)—
								(I)by striking
			 the first phase (as described in subsection (e)(4)(A)) and
			 inserting Phase I;
								(II)by striking
			 the second phase (as described in subsection (e)(4)(B)) and
			 inserting Phase II; and
								(III)by striking
			 the third phase (as described in subsection (e)(4)(C)) and
			 inserting Phase III; and
								(ii)in subparagraph
			 (B), by striking second phase and inserting Phase
			 II;
							(3)in subsection
			 (k)—
						(A)by striking
			 first phase each place it appears and inserting Phase
			 I; and
						(B)by striking
			 second phase each place it appears and inserting Phase
			 II;
						(4)in subsection
			 (l)(2)—
						(A)by striking
			 the first phase and inserting Phase I; and
						(B)by striking
			 the second phase and inserting Phase II;
						(5)in subsection
			 (o)(13)—
						(A)in subparagraph
			 (B), by striking second phase and inserting Phase
			 II; and
						(B)in subparagraph
			 (C), by striking third phase and inserting Phase
			 III;
						(6)in subsection
			 (p)—
						(A)in paragraph
			 (2)(B)—
							(i)in clause
			 (vi)—
								(I)by striking
			 the second phase and inserting Phase II;
			 and
								(II)by striking
			 the third phase and inserting Phase III;
			 and
								(ii)in clause
			 (ix)—
								(I)by striking
			 the first phase and inserting Phase I; and
								(II)by striking
			 the second phase and inserting Phase II;
			 and
								(B)in paragraph
			 (3)—
							(i)by striking
			 the first phase (as described in subsection (e)(6)(A)) and
			 inserting Phase I;
							(ii)by striking
			 the second phase (as described in subsection (e)(6)(B)) and
			 inserting Phase II; and
							(iii)by striking
			 the third phase (as described in subsection (e)(6)(C)) and
			 inserting Phase III;
							(7)in subsection
			 (q)(3)(A)—
						(A)in the
			 subparagraph heading, by striking First phase and inserting
			 Phase i;
			 and
						(B)by striking
			 first phase and inserting Phase I;
						(8)in subsection
			 (r)—
						(A)in the subsection
			 heading, by striking Third
			 Phase and inserting Phase III;
						(B)in paragraph
			 (1)—
							(i)in the first
			 sentence—
								(I)by striking
			 for the second phase and inserting for Phase
			 II;
								(II)by striking
			 third phase and inserting Phase III; and
								(III)by striking
			 second phase period and inserting Phase II
			 period; and
								(ii)in the second
			 sentence—
								(I)by striking
			 second phase and inserting Phase II; and
								(II)by striking
			 third phase and inserting Phase III; and
								(C)in paragraph (2),
			 by striking third phase and inserting Phase III;
			 and
						(9)in subsection (u)(2)(B), by striking
			 the first phase and inserting Phase I.
					206.Shortened
			 period for final decisions on proposals and applications
				(a)In
			 GeneralSection 9 of the Small
			 Business Act (15 U.S.C. 638), as amended by this Act, is further
			 amended—
					(1)in subsection
			 (g)(4)—
						(A)by inserting
			 (A) after (4);
						(B)by adding
			 and after the semicolon at the end; and
						(C)by adding at the
			 end the following:
							
								(B)make a final
				decision on each proposal submitted under the SBIR program—
									(i)not later than 90
				days after the date on which the solicitation closes; or
									(ii)if the
				Administrator authorizes an extension for a solicitation, not later than 180
				days after the date on which the solicitation
				closes;
									;
				and
						(2)in subsection
			 (o)(4)—
						(A)by inserting
			 (A) after (4);
						(B)by adding
			 and after the semicolon at the end; and
						(C)by adding at the
			 end the following:
							
								(B)make a final
				decision on each proposal submitted under the STTR program—
									(i)not later than 90
				days after the date on which the solicitation closes; or
									(ii)if the
				Administrator authorizes an extension for a solicitation, not later than 180
				days after the date on which the solicitation
				closes;
									.
						(b)NIH Peer Review
			 ProcessSection 9 of the Small
			 Business Act (15 U.S.C. 638), as amended by this Act, is further
			 amended by adding at the end the following:
					
						(ii)NIH Peer
				Review ProcessNotwithstanding subsections (g)(4)(B) and
				(o)(4)(B), the Director of the National Institutes of Health may make an award
				under the SBIR program or the STTR program of the National Institutes of Health
				only if the application for the award has undergone technical and scientific
				peer review under section 492 of the Public
				Health Service Act (42 U.S.C. 289a).
						(jj)NSF peer
				review processNotwithstanding subsections (g)(4)(B) and
				(o)(4)(B), the Director of the National Science Foundation may make an award
				under the SBIR program or the STTR program of the National Science Foundation
				only if the application for the award has undergone the National Science
				Foundation's technical and scientific peer review process and met all other
				applicable peer review procedures and guidelines pursuant to the National
				Science Foundation Act of 1950 (42 U.S.C. 1861, et seq.) and other applicable
				Federal
				law.
						.
				207.Phase 0 Proof
			 of Concept Partnership pilot programSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is further amended by adding at the end
			 the following:
				
					(kk)Phase 0 Proof
				of Concept Partnership pilot program
						(1)In
				generalThe Director of the
				National Institutes of Health may use $10,000,000 of the funds allocated under
				subsection (n)(1) for a Proof of Concept Partnership pilot program to
				accelerate the creation of small businesses and the commercialization of
				research innovations from qualifying institutions. To implement this program,
				the Director shall award, through a competitive, merit-based process, grants to
				qualifying institutions. These grants shall only be used to administer Proof of
				Concept Partnership awards in conformity with this subsection.
						(2)DefinitionsIn
				this subsection—
							(A)the term
				Director means the Director of the National Institutes of
				Health;
							(B)the term
				pilot program refers to the Proof of Concept Partnership pilot
				program; and
							(C)the terms
				qualifying institution and institution mean a
				university or other research institution that participates in the National
				Institutes of Health’s STTR program.
							(3)Proof of
				concept partnerships
							(A)In
				generalA Proof of Concept Partnership shall be set up by a
				qualifying institution to award grants to individual researchers. These grants
				should provide researchers with the initial investment and the resources to
				support the proof of concept work and commercialization mentoring needed to
				translate promising research projects and technologies into a viable company.
				This work may include technical validations, market research, clarifying
				intellectual property rights position and strategy and investigating commercial
				or business opportunities.
							(B)Award
				guidelinesThe administrator of a Proof of Concept Partnership
				program shall award grants in accordance with the following guidelines:
								(i)The Proof of
				Concept Partnership shall use a market-focused project management oversight
				process, including—
									(I)a rigorous, diverse review board comprised
				of local experts in translational and proof of concept research, including
				industry, start-up, venture capital, technical, financial, and business experts
				and university technology transfer officials;
									(II)technology validation milestones focused on
				market feasibility;
									(III)simple
				reporting effective at redirecting projects; and
									(IV)the willingness
				to reallocate funding from failing projects to those with more
				potential.
									(ii)Not more than
				$100,000 shall be awarded towards an individual proposal.
								(C)Educational
				resources and guidanceThe
				administrator of a Proof of Concept Partnership program shall make educational
				resources and guidance available to researchers attempting to commercialize
				their innovations.
							(4)Awards
							(A)Size of
				awardThe Director may make awards to a qualifying institution
				for up to $1,000,000 per year for up to 3 years.
							(B)Award
				criteriaIn determining which qualifying institutions receive
				pilot program grants, the Director shall consider, in addition to any other
				criteria the Director determines necessary, the extent to which qualifying
				institutions—
								(i)have an established and proven technology
				transfer or commercialization office and have a plan for engaging that office
				in the program implementation;
								(ii)have
				demonstrated a commitment to local and regional economic development;
								(iii)are located in
				diverse geographies and are of diverse sizes;
								(iv)can assemble
				project management boards comprised of industry, start-up, venture capital,
				technical, financial, and business experts;
								(v)have an
				intellectual property rights strategy or office; and
								(vi)demonstrate a plan for sustainability
				beyond the duration of the funding award.
								(5)LimitationsThe funds for the pilot program shall not
				be used—
							(A)for basic
				research, but to evaluate the commercial potential of existing discoveries,
				including—
								(i)proof of concept
				research or prototype development; and
								(ii)activities that
				contribute to determining a project’s commercialization path, to include
				technical validations, market research, clarifying intellectual property
				rights, and investigating commercial and business opportunities; or
								(B)to fund the
				acquisition of research equipment or supplies unrelated to commercialization
				activities.
							(6)Evaluative
				ReportThe Director shall submit to the Committee on Science,
				Space, and Technology and the Committee on Small Business of the House of
				Representatives and the Committee on Small Business and Entrepreneurship of the
				Senate an evaluative report regarding the activities of the pilot program. The
				report shall include—
							(A)a detailed
				description of the institutional and proposal selection process;
							(B)an accounting of
				the funds used in the pilot program;
							(C)a detailed
				description of the pilot program, including incentives and activities
				undertaken by review board experts;
							(D)a detailed
				compilation of results achieved by the pilot program, including the number of
				small business concerns included and the number of business packages developed,
				and the number of projects that progressed into subsequent STTR phases;
				and
							(E)an analysis of
				the program’s effectiveness with supporting data.
							(7)SunsetThe
				pilot program under this subsection shall terminate at the end of fiscal year
				2014.
						.
			IIIOVERSIGHT AND
			 EVALUATION
			301.Streamlining
			 annual evaluation requirementsSection 9(b) of the
			 Small Business Act (15 U.S.C. 638(b))
			 is amended—
				(1)in paragraph
			 (7)—
					(A)by striking “STTR
			 programs, including the data” and inserting the following: “STTR programs,
			 including—
						
							(A)the
				data
							;
					(B)by striking
			 “(g)(10), (o)(9), and (o)(15), the number” and all that follows through “under
			 each of the SBIR and STTR programs, and a description” and inserting the
			 following: “(g)(8) and (o)(9);
						
							(B)the number of proposals received from, and
				the number and total amount of awards to, HUBZone small business concerns and
				firms with venture capital, hedge fund, or private equity firm investment
				(including those majority-owned by multiple venture capital operating
				companies, hedge funds, or private equity firms) under each of the SBIR and
				STTR programs;
							(C)a description of
				the extent to which each Federal agency is increasing outreach and awards to
				firms owned and controlled by women and social or economically disadvantaged
				individuals under each of the SBIR and STTR programs;
							(D)general information about the
				implementation of, and compliance with the allocation of funds required under,
				subsection (dd) for firms owned in majority part by venture capital operating
				companies, hedge funds, or private equity firms and participating in the SBIR
				program;
							(E)a detailed
				description of appeals of Phase III awards and notices of noncompliance with
				the SBIR Policy Directive and the STTR Policy Directive filed by the
				Administrator with Federal agencies; and
							(F)a
				description
							;
				and
					(C)by striking
			 and at the end;
					(2)in paragraph (8),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by inserting
			 after paragraph (8) the following:
					
						(9)to coordinate the
				implementation of electronic databases at each of the Federal agencies
				participating in the SBIR program or the STTR program, including the technical
				ability of the participating agencies to electronically share
				data.
						.
				302.Data
			 collection from agencies for SBIRSection 9(g) of the
			 Small Business Act (15 U.S.C. 638(g)),
			 as amended by this Act, is further amended—
				(1)by striking
			 paragraph (10);
				(2)by redesignating
			 paragraphs (8) and (9) as paragraphs (9) and (10), respectively; and
				(3)by inserting
			 after paragraph (7) the following:
					
						(8)collect annually,
				and maintain in a common format in accordance with the simplified reporting
				requirements under subsection (v), such information from awardees as is
				necessary to assess the SBIR program, including information necessary to
				maintain the database described in subsection (k), including—
							(A)whether an
				awardee—
								(i)has venture capital, hedge fund, or private
				equity firm investment or is majority-owned by multiple venture capital
				operating companies, hedge funds, or private equity firms, and, if so—
									(I)the amount of venture capital, hedge fund,
				or private equity firm investment that the awardee has received as of the date
				of the award; and
									(II)the amount of
				additional capital that the awardee has invested in the SBIR technology;
									(ii)has an investor
				that—
									(I)is an individual
				who is not a citizen of the United States or a lawful permanent resident of the
				United States, and if so, the name of any such individual; or
									(II)is a person that
				is not an individual and is not organized under the laws of a State or the
				United States, and if so the name of any such person;
									(iii)is owned by a
				woman or has a woman as a principal investigator;
								(iv)is owned by a
				socially or economically disadvantaged individual or has a socially or
				economically disadvantaged individual as a principal investigator;
								(v)is a faculty
				member or a student of an institution of higher education, as that term is
				defined in section 101 of the Higher Education
				Act of 1965 (20 U.S.C. 1001); or
								(vi)is located in a
				State described in subsection (u)(3); and
								(B)a justification
				statement from the agency, if an awardee receives an award in an amount that is
				more than the award guidelines under this
				section;
							.
				303.Data
			 collection from agencies for STTRSection 9(o) of the
			 Small Business Act (15 U.S.C. 638(o)),
			 as amended by this Act, is further amended by striking paragraph (9) and
			 inserting the following:
				
					(9)collect annually,
				and maintain in a common format in accordance with the simplified reporting
				requirements under subsection (v), such information from applicants and
				awardees as is necessary to assess the STTR program outputs and outcomes,
				including information necessary to maintain the database described in
				subsection (k), including—
						(A)whether an
				applicant or awardee—
							(i)has venture capital, hedge fund, or private
				equity firm investment or is majority-owned by multiple venture capital
				operating companies, hedge funds, or private equity firms, and, if so—
								(I)the amount of venture capital, hedge fund,
				or private equity firm investment that the applicant or awardee has received as
				of the date of the application or award, as applicable; and
								(II)the amount of
				additional capital that the applicant or awardee has invested in the SBIR
				technology;
								(ii)has an investor
				that—
								(I)is an individual
				who is not a citizen of the United States or a lawful permanent resident of the
				United States, and if so, the name of any such individual; or
								(II)is a person that
				is not an individual and is not organized under the laws of a State or the
				United States, and if so the name of any such person;
								(iii)is owned by a
				woman or has a woman as a principal investigator;
							(iv)is owned by a
				socially or economically disadvantaged individual or has a socially or
				economically disadvantaged individual as a principal investigator;
							(v)is a faculty
				member or a student of an institution of higher education, as that term is
				defined in section 101 of the Higher Education
				Act of 1965 (20 U.S.C. 1001); or
							(vi)is located in a
				State in which the total value of contracts awarded to small business concerns
				under all STTR programs is less than the total value of contracts awarded to
				small business concerns in a majority of other States, as determined by the
				Administrator in biennial fiscal years, beginning with fiscal year 2008, based
				on the most recent statistics compiled by the Administrator; and
							(B)if an awardee
				receives an award in an amount that is more than the award guidelines under
				this section, a statement from the agency that justifies the award
				amount;
						.
			304.Public
			 databaseSection 9(k)(1) of
			 the Small Business Act (15 U.S.C.
			 638(k)(1)) is amended—
				(1)in subparagraph
			 (D), by striking and at the end;
				(2)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(F)for each small
				business concern that has received a Phase I or Phase II SBIR or STTR award
				from a Federal agency, whether the small business concern—
							(i)has venture capital, hedge fund, or private
				equity firm investment and, if so, whether the small business concern is
				registered as majority-owned by multiple venture capital operating companies,
				hedge funds, or private equity firms as required under subsection
				(dd)(3);
							(ii)is owned by a
				woman or has a woman as a principal investigator;
							(iii)is owned by a
				socially or economically disadvantaged individual or has a socially or
				economically disadvantaged individual as a principal investigator; or
							(iv)is owned by a
				faculty member or a student of an institution of higher education, as that term
				is defined in section 101 of the Higher
				Education Act of 1965 (20 U.S.C.
				1001).
							.
				305.Government
			 databaseSection 9(k) of the
			 Small Business Act (15 U.S.C. 638(k))
			 is amended—
				(1)in paragraph
			 (2)—
					(A)in the matter
			 preceding subparagraph (A), by striking Not later and all that
			 follows through Act of 2000 and inserting Not later than
			 90 days after the date of enactment of the Creating Jobs Through Small Business
			 Innovation Act of 2011;
					(B)by striking
			 subparagraph (C);
					(C)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
					(D)by inserting
			 before subparagraph (B), as so redesignated, the following:
						
							(A)contains, for
				each small business concern that applies for, submits a proposal for, or
				receives an award under Phase I or Phase II of the SBIR program or the STTR
				program—
								(i)the name, size,
				and location, and an identifying number assigned by the Administration of the
				small business concern;
								(ii)an abstract of
				the project;
								(iii)the specific
				aims of the project;
								(iv)the number of
				employees of the small business concern;
								(v)the names and titles of the key individuals
				that will carry out the project, the position each key individual holds in the
				small business concern, and contact information for each key individual;
								(vi)the percentage
				of effort each individual described in clause (iv) will contribute to the
				project;
								(vii)whether the small business concern is
				majority-owned by multiple venture capital operating companies, hedge funds, or
				private equity firms; and
								(viii)the Federal
				agency to which the application is made, and contact information for the person
				or office within the Federal agency that is responsible for reviewing
				applications and making awards under the SBIR program or the STTR
				program;
								;
					(E)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively;
					(F)by inserting
			 after subparagraph (C), as so redesignated, the following:
						
							(D)includes, for
				each awardee—
								(i)the name, size,
				location, and any identifying number assigned to the awardee by the
				Administrator;
								(ii)whether the awardee has venture capital,
				hedge fund, or private equity firm investment, and, if so—
									(I)the amount of venture capital, hedge fund,
				or private equity firm investment as of the date of the award;
									(II)the percentage
				of ownership of the awardee held by a venture capital operating company, hedge
				fund, or private equity firm, including whether the awardee is majority-owned
				by multiple venture capital operating companies, hedge funds, or private equity
				firms; and
									(III)the amount of
				additional capital that the awardee has invested in the SBIR technology, which
				information shall be collected on an annual basis;
									(iii)the names and
				locations of any affiliates of the awardee;
								(iv)the number of
				employees of the awardee;
								(v)the number of
				employees of the affiliates of the awardee; and
								(vi)the names of,
				and the percentage of ownership of the awardee held by—
									(I)any individual
				who is not a citizen of the United States or a lawful permanent resident of the
				United States; or
									(II)any person that
				is not an individual and is not organized under the laws of a State or the
				United
				States;
									;
					(G)in subparagraph
			 (E), as so redesignated, by striking and at the end;
					(H)in subparagraph
			 (F), as so redesignated, by striking the period at the end and inserting
			 ; and; and
					(I)by adding at the
			 end the following:
						
							(G)includes a timely and accurate list of any
				individual or small business concern that has participated in the SBIR program
				or STTR program that has been—
								(i)convicted of a
				fraud-related crime involving funding received under the SBIR program or STTR
				program; or
								(ii)found civilly
				liable for a fraud-related violation involving funding received under the SBIR
				program or STTR program.
								;
				and
					(2)in paragraph (3),
			 by adding at the end the following:
					
						(C)Government
				databaseNot later than 60 days after the date established by a
				Federal agency for submitting applications or proposals for a Phase I or Phase
				II award under the SBIR program or STTR program, the head of the Federal agency
				shall submit to the Administrator the data required under paragraph (2) with
				respect to each small business concern that applies or submits a proposal for
				the Phase I or Phase II
				award.
						.
				306.Accuracy in
			 funding base calculations
				(a)In
			 GeneralNot later than 1 year after the date of enactment of this
			 Act, and every year thereafter until the date that is 5 years after the date of
			 enactment of this Act, the Comptroller General of the United States
			 shall—
					(1)conduct a fiscal
			 and management audit of the SBIR program and the STTR program for the
			 applicable period to—
						(A)determine whether
			 Federal agencies comply with the expenditure amount requirements under
			 subsections (f)(1) and (n)(1) of section 9 of the Small Business Act (15 U.S.C. 638), as amended
			 by this Act;
						(B)assess the extent
			 of compliance with the requirements of section 9(i)(2) of the
			 Small Business Act (15 U.S.C.
			 638(i)(2)) by Federal agencies participating in the SBIR program or the STTR
			 program and the Administration; and
						(C)determine the
			 portion of the extramural research or research and development budget of a
			 Federal agency that each Federal agency spends for administrative purposes
			 relating to the SBIR program or STTR program, and for what specific purposes,
			 including the portion, if any, of such budget the Federal agency spends for
			 salaries and expenses, travel to visit applicants, outreach events, marketing,
			 and technical assistance; and
						(2)submit a report
			 to the Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business and the Committee on Science, Space, and Technology
			 of the House of Representatives regarding the audit conducted under paragraph
			 (1), including the assessments required under subparagraph (B), and the
			 determination made under subparagraph (C) of paragraph (1).
					(b)Definition of
			 Applicable PeriodIn this section, the term applicable
			 period means—
					(1)for the first
			 report submitted under this section, the period beginning on October 1, 2005,
			 and ending on September 30 of the last full fiscal year before the date of
			 enactment of this Act for which information is available; and
					(2)for the second
			 and each subsequent report submitted under this section, the period—
						(A)beginning on
			 October 1 of the first fiscal year after the end of the most recent full fiscal
			 year relating to which a report under this section was submitted; and
						(B)ending on
			 September 30 of the last full fiscal year before the date of the report.
						307.Continued
			 evaluation by the National Academy of SciencesSection 108 of the Small Business
			 Reauthorization Act of 2000 (15 U.S.C. 638 note) is amended by adding at the
			 end the following:
				
					(e)Extensions and
				enhancements of authority
						(1)In
				generalNot later than 6 months after the date of enactment of
				the Creating Jobs Through Small Business Innovation Act of 2011, the head of
				each agency described in subsection (a), in consultation with the Small
				Business Administration, shall cooperatively enter into an agreement with the
				National Academy of Sciences for the National Research Council to, not later
				than 4 years after the date of enactment of the Creating Jobs Through Small
				Business Innovation Act of 2011, and every 4 years thereafter—
							(A)continue the most
				recent study under this section relating to the issues described in
				subparagraphs (A), (B), (C), and (E) of subsection (a)(1);
							(B)conduct a
				comprehensive study of how the STTR program has stimulated technological
				innovation and technology transfer, including—
								(i)a review of the
				collaborations created between small businesses and research institutions,
				including an evaluation of the effectiveness of the program in stimulating new
				collaborations and any obstacles that may prevent or inhibit the creation of
				such collaborations;
								(ii)an evaluation of
				the effectiveness of the program at transferring technology and capabilities
				developed through Federal funding;
								(iii)an evaluation
				of the program’s success at commercializing technologies compared with other
				Federal technology transfer programs and the SBIR program;
								(iv)to the extent
				practicable, an evaluation of the economic benefits achieved by the STTR
				program, including the economic rate of return;
								(v)an analysis of
				how Federal agencies are using small businesses that have completed Phase II
				under the STTR program to fulfill their procurement needs; and
								(vi)an analysis of
				whether the existing STTR allocation has impacted the effectiveness of the
				program in achieving its goals;
								(C)make
				recommendations with respect to the issues described in subparagraph (A), (D),
				and (E) of subsection (a)(2) and subparagraph (B) of this paragraph; and
							(D)estimate, to the
				extent practicable, the number of jobs created by the SBIR program or STTR
				program of the agency.
							(2)ConsultationAn
				agreement under paragraph (1) shall require the National Research Council to
				ensure that there is participation by and consultation with the small business
				community, the Administration, and other interested parties as described in
				subsection (b).
						(3)ReportingAn
				agreement under paragraph (1) shall require that—
							(A)not later than 4
				years after the date of enactment of the Creating Jobs Through Small Business
				Innovation Act of 2011, and every 4 years thereafter, the National Research
				Council shall submit to the head of the agency entering into the agreement, the
				Committee on Small Business and Entrepreneurship of the Senate, and the
				Committee on Small Business and the Committee on Science, Space, and Technology
				of the House of Representatives, a report regarding the study conducted under
				paragraph (1) and containing the recommendations described in paragraph (1);
				and
							(B)not later than 2
				years after the date of enactment of the Creating Jobs Through Small Business
				Innovation Act of 2011, the National Research Council shall submit to the head
				of the agency entering into the agreement, the Committee on Small Business and
				Entrepreneurship of the Senate, and the Committee on Small Business and the
				Committee on Science, Space, and Technology of the House of Representatives, a
				report of preliminary findings and recommendations regarding the study
				conducted under paragraph
				(1)(B).
							.
			308.Technology
			 insertion reporting requirementsSection 9 of the
			 Small Business Act (15 U.S.C. 638), as
			 amended by this Act, is further amended by adding at the end the
			 following:
				
					(ll)Phase III
				ReportingThe annual SBIR or STTR report to Congress by the
				Administration under subsection (b)(7) shall include, for each Phase III award
				made by the Federal agency—
						(1)the name of the
				agency or component of the agency or the non-Federal source of capital making
				the Phase III award;
						(2)the name of the
				small business concern or individual receiving the Phase III award; and
						(3)the dollar amount
				of the Phase III
				award.
						.
			309.Obtaining
			 consent from SBIR and STTR applicants to release contact information to
			 economic development organizationsSection 9 of the
			 Small Business Act (15 U.S.C. 638), as
			 amended by this Act, is further amended by adding at the end the
			 following:
				
					(mm)Consent To
				Release Contact Information to Organizations
						(1)Enabling
				concern to give consentEach Federal agency required by this
				section to conduct an SBIR program or an STTR program shall enable a small
				business concern that is an SBIR applicant or an STTR applicant to indicate to
				the Federal agency whether the Federal agency has the consent of the concern
				to—
							(A)identify the
				concern to appropriate local and State-level economic development organizations
				as an SBIR applicant or an STTR applicant; and
							(B)release the
				contact information of the concern to such organizations.
							(2)RulesThe
				Administrator shall establish rules to implement this subsection. The rules
				shall include a requirement that a Federal agency include in the SBIR and STTR
				application a provision through which the applicant can indicate consent for
				purposes of paragraph
				(1).
						.
			310.Pilot to allow
			 funding for administrative, oversight, and contract processing costs
				(a)In
			 GeneralSection 9 of the Small
			 Business Act (15 U.S.C. 638), as amended by this Act, is further
			 amended by adding at the end the following:
					
						(nn)Assistance for
				Administrative, Oversight, and Contract Processing Costs
							(1)In
				generalSubject to paragraph (2), for the 3 full fiscal years
				beginning after the date of enactment of this subsection, the Administrator
				shall allow each Federal agency required to conduct an SBIR program to use not
				more than 3 percent of the funds allocated to the SBIR program of the Federal
				agency for—
								(A)the
				administration of the SBIR program or the STTR program of the Federal
				agency;
								(B)the provision of
				outreach and technical assistance relating to the SBIR program or STTR program
				of the Federal agency, including technical assistance site visits and personnel
				interviews;
								(C)the
				implementation of commercialization and outreach initiatives that were not in
				effect on the date of enactment of this subsection;
								(D)carrying out the
				program under subsection (y);
								(E)activities relating to oversight and
				congressional reporting, including waste, fraud, and abuse prevention
				activities;
								(F)targeted reviews
				of recipients of awards under the SBIR program or STTR program of the Federal
				agency that the head of the Federal agency determines are at high risk for
				fraud, waste, or abuse, to ensure compliance with requirements of the SBIR
				program or STTR program, respectively;
								(G)the
				implementation of oversight and quality control measures, including
				verification of reports and invoices and cost reviews;
								(H)carrying out
				subsection (dd);
								(I)carrying out
				subsection (hh);
								(J)contract
				processing costs relating to the SBIR program or STTR program of the Federal
				agency; and
								(K)funding for
				additional personnel and assistance with application reviews.
								(2)Performance
				criteriaA Federal agency may not use funds as authorized under
				paragraph (1) until after the effective date of performance criteria, which the
				Administrator shall establish, to measure any benefits of using funds as
				authorized under paragraph (1) and to assess continuation of the authority
				under paragraph (1).
							(3)RulesNot
				later than 180 days after the date of enactment of this subsection, the
				Administrator shall issue rules to carry out this subsection.
							(4)Coordination
				with IGEach Federal agency shall coordinate the activities
				funded under subparagraph (E), (F), or (G) of paragraph (1) with their
				respective Inspectors General, when appropriate, and each Federal agency that
				allocates more than $50,000,000 to the SBIR program of the Federal agency for a
				fiscal year may share such funding with its Inspector General when the
				Inspector General performs such
				activities.
							.
				(b)Technical and
			 Conforming Amendments
					(1)In
			 generalSection 9 of the Small
			 Business Act (15 U.S.C. 638), as amended by this Act, is further
			 amended—
						(A)in subsection
			 (f)(2), by striking shall not and all that follows through
			 make available for the purpose and inserting shall not
			 make available for the purpose; and
						(B)in subsection
			 (y)—
							(i)by striking
			 paragraph (4);
							(ii)by redesignating paragraphs (5), (6), and
			 (7) as paragraphs (4), (5), and (6), respectively; and
							(iii)in paragraph
			 (6), as so redesignated, by striking described in paragraph
			 (6)(C) and inserting described in paragraph
			 (5)(C).
							(2)Transitional
			 ruleNotwithstanding the amendments made by paragraph (1),
			 subsection (f)(2) and (y)(4) of section 9 of the Small Business Act (15 U.S.C. 638), as in effect
			 on the day before the date of enactment of this Act, shall continue to apply to
			 each Federal agency until the effective date of the performance criteria
			 established by the Administrator under subsection (nn)(2) of section 9 of the
			 Small Business Act, as added by
			 subsection (a).
					(3)Prospective
			 repealEffective on the first day of the fourth full fiscal year
			 following the date of enactment of this Act, section 9 of the
			 Small Business Act (15 U.S.C. 638), as
			 amended by paragraph (1) of this section, is amended—
						(A)in subsection
			 (f)(2), by striking “shall not make available for the purpose” and inserting
			 the following: “shall not—
							
								(A)use any of its
				SBIR budget established pursuant to paragraph (1) for the purpose of funding
				administrative costs of the program, including costs associated with salaries
				and expenses; or
								(B)make available
				for the purpose
								;
				and
						(B)in subsection
			 (y)—
							(i)by redesignating paragraphs (4), (5), and
			 (6) as paragraphs (5), (6), and (7), respectively;
							(ii)in paragraph
			 (7), as so redesignated, by striking described in paragraph
			 (5)(C) and inserting described in paragraph (6)(C);
			 and
							(iii)by inserting
			 after paragraph (3) the following:
								
									(4)Funding
										(A)In
				generalThe Secretary of Defense and each Secretary of a military
				department may use not more than an amount equal to 1 percent of the funds
				available to the Department of Defense or the military department pursuant to
				the Small Business Innovation Research Program for payment of expenses incurred
				to administer the Commercialization Pilot Program under this subsection.
										(B)LimitationsThe
				funds described in subparagraph (A)—
											(i)shall not be
				subject to the limitations on the use of funds in subsection (f)(2); and
											(ii)shall not be
				used to make Phase III
				awards.
											.
							311.GAO study with
			 respect to venture capital operating company, hedge fund, and private equity
			 firm involvementNot later
			 than 2 years after the date of enactment of this Act, and every 2 years
			 thereafter, the Comptroller General of the United States shall—
				(1)conduct a study of the impact of
			 requirements relating to venture capital operating company, hedge fund, and
			 private equity firm involvement under section 9 of the
			 Small Business Act; and
				(2)submit to
			 Congress a report regarding the study conducted under paragraph (1).
				312.Reducing
			 vulnerability of SBIR and STTR programs to fraud, waste, and abuse
				(a)Fraud, Waste,
			 and Abuse Prevention
					(1)Amendments
			 required for fraud, waste, and abuse preventionNot later than 90
			 days after the date of enactment of this Act, the Administrator shall amend the
			 SBIR Policy Directive and the STTR Policy Directive to include measures to
			 prevent fraud, waste, and abuse in the SBIR program and the STTR
			 program.
					(2)Content of amendmentsThe amendments required under paragraph (1)
			 shall include—
						(A)definitions or descriptions of fraud,
			 waste, and abuse;
						(B)guidelines for the monitoring and oversight
			 of applicants to and recipients of awards under the SBIR program or the STTR
			 program;
						(C)a requirement that each Federal agency that
			 participates in the SBIR program or STTR program include information concerning
			 the method established by the Inspector General of the Federal agency to report
			 fraud, waste, and abuse (including any telephone hotline or Web-based
			 platform)—
							(i)on the website of the Federal agency;
			 and
							(ii)in any solicitation or notice of funding
			 opportunity issued by the Federal agency for the SBIR program or the STTR
			 program; and
							(D)a requirement
			 that each applicant for and small business concern that receives funding under
			 the SBIR program or the STTR program shall certify whether the applicant or
			 small business concern is in compliance with the laws relating to the SBIR
			 program and the STTR program and the conduct guidelines established under the
			 SBIR Policy Directive and the STTR Policy Directive.
						(3)ConsultationThe
			 Administrator shall develop the certification required under paragraph (2)(D)
			 in cooperation with the Council of Inspectors General on Integrity and
			 Efficiency and the Office of Advocacy of the Administration.
					(4)CertificationThe certification developed under paragraph
			 (3) may—
						(A)cover the
			 lifecycle of the award to require certifications at the application, funding,
			 reporting, and closeout phases of every SBIR and STTR award;
						(B)require the small
			 business concern to certify compliance with the principal investigator
			 primary employment requirement, the small business
			 concern definition requirement, and the performance of
			 work requirements as set forth in the Directive applicable to the
			 award;
						(C)require the small
			 business concern to disclose whether it has applied for, plans to apply for, or
			 received an SBIR or STTR award for the same or overlapping work, and require
			 the concern to certify that the award that it is applying for or obtaining
			 funding for is not the same or overlapping with work it has performed, or will
			 perform, in connection with any other SBIR or STTR award that the concern has
			 applied for or received from any other agency except as fully disclosed to all
			 funding agencies; and
						(D)require that the
			 small business concern certify that it will or did perform the work on the
			 award at its facilities with its employees, unless otherwise indicated.
						(5)Inspectors
			 GeneralThe Inspector General
			 of each Federal agency that participates in the SBIR program or STTR program
			 shall cooperate to prevent fraud, waste, and abuse in the SBIR program and the
			 STTR program by—
						(A)establishing fraud detection
			 indicators;
						(B)reviewing regulations and operating
			 procedures of the Federal agency;
						(C)coordinating information sharing between
			 Federal agencies, to the extent otherwise permitted under Federal law;
			 and
						(D)improving the education and training of,
			 and outreach to—
							(i)administrators of the SBIR program and the
			 STTR program of the Federal agency;
							(ii)applicants to the SBIR program or the STTR
			 program; and
							(iii)recipients of awards under the SBIR program
			 or the STTR program.
							(b)Study and
			 ReportNot later than 1 year
			 after the date of enactment of this Act to establish a baseline of changes made
			 to the program to fight fraud, waste, and abuse, and every 3 years thereafter
			 to evaluate the effectiveness of the agency strategies, the Comptroller General
			 of the United States shall—
					(1)conduct a study
			 that evaluates—
						(A)the
			 implementation by each Federal agency that participates in the SBIR program or
			 the STTR program of the amendments to the SBIR Policy Directive and the STTR
			 Policy Directive made pursuant to subsection (a);
						(B)the effectiveness
			 of the management information system of each Federal agency that participates
			 in the SBIR program or STTR program in identifying duplicative SBIR and STTR
			 projects;
						(C)the effectiveness
			 of the risk management strategies of each Federal agency that participates in
			 the SBIR program or STTR program in identifying areas of the SBIR program or
			 the STTR program that are at high risk for fraud;
						(D)technological
			 tools that may be used to detect patterns of behavior that may indicate fraud
			 by applicants to the SBIR program or the STTR program;
						(E)the success of
			 each Federal agency that participates in the SBIR program or STTR program in
			 reducing fraud, waste, and abuse in the SBIR program or the STTR program of the
			 Federal agency; and
						(F)the extent to
			 which the Inspector General of each Federal agency that participates in the
			 SBIR and STTR program effectively conducts investigations, audits, inspections,
			 and outreach relating to the SBIR and STTR programs of the Federal agency;
			 and
						(2)submit to the
			 Committee on Small Business and Entrepreneurship of the Senate, the Committee
			 on Small Business and the Committee on Science, Space, and Technology of the
			 House of Representatives, and the head of each Federal agency that participates
			 in the SBIR program or STTR program a report on the results of the study
			 conducted under subparagraph (A).
					313.Simplified
			 paperwork requirementsSection
			 9(v) of the Small Business Act (15
			 U.S.C. 638(v)) is amended—
				(1)in the subsection
			 heading, by striking Simplified
			 Reporting Requirements and inserting
			 Reducing Paperwork and Compliance
			 Burden;
				(2)by striking
			 The Administrator and inserting the following:
					
						(1)Standardization
				of reporting requirementsThe
				Administrator
						;
				and
				(3)by adding at the
			 end the following:
					
						(2)Simplification
				of application and award processNot later than one year after
				the date of enactment of this paragraph, and after a period of public comment,
				the Administrator shall issue regulations or guidelines, taking into
				consideration the unique needs of each Federal agency, to ensure that each
				Federal agency required to carry out an SBIR program or STTR program simplifies
				and standardizes the program proposal, selection, contracting, compliance, and
				audit procedures for the SBIR program or STTR program of the Federal agency
				(including procedures relating to overhead rates for applicants and
				documentation requirements) to reduce the paperwork and regulatory compliance
				burden on small business concerns applying to and participating in the SBIR
				program or STTR
				program.
						.
				314.Reducing fraud, waste, and
			 abuseNot later than 4 years
			 after the date of enactment of this Act, and every 4 years thereafter, the
			 Comptroller General of the United States shall—
				(1)conduct a study of the effectiveness of the
			 government and public databases described in section 9(k) of the Small Business
			 Act (15 U.S.C. 638(k)) in reducing vulnerabilities of the SBIR program and the
			 STTR program to fraud, waste, and abuse, particularly with respect to Federal
			 agencies funding duplicative proposals and business concerns falsifying
			 information in proposals;
				(2)make recommendations with respect to the
			 issues described in paragraph (1); and
				(3)submit to the head of each agency described
			 in section 108(a) of the Small Business Reauthorization Act of 2000 (15 U.S.C.
			 638 note), the Committee on Small Business and Entrepreneurship of the Senate,
			 and the Committee on Small Business and the Committee on Science, Space, and
			 Technology of the House of Representatives a report regarding the study
			 conducted under paragraph (1) and containing the recommendations described in
			 paragraph (2).
				IVPOLICY
			 DIRECTIVES
			401.Conforming
			 amendments to the SBIR and the STTR Policy Directives
				(a)In
			 GeneralNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall promulgate amendments to the SBIR Policy
			 Directive and the STTR Policy Directive to conform such directives to this Act
			 and the amendments made by this Act.
				(b)Publishing SBIR
			 Policy Directive and the STTR Policy Directive in the Federal
			 RegisterNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall publish the amended SBIR Policy Directive and
			 the amended STTR Policy Directive in the Federal Register.
				VOTHER
			 PROVISIONS
			501.Report on SBIR
			 and STTR program goalsSection
			 9 of the Small Business Act (15 U.S.C.
			 638), as amended by this Act, is further amended by adding at the end the
			 following:
				
					(oo)Annual Report
				on SBIR and STTR Program Goals
						(1)Development of
				metricsThe head of each Federal agency required to participate
				in the SBIR program or the STTR program shall develop metrics to evaluate the
				effectiveness, and the benefit to the people of the United States, of the SBIR
				program and the STTR program of the Federal agency that—
							(A)are science-based
				and statistically driven;
							(B)reflect the
				mission of the Federal agency; and
							(C)include factors
				relating to the economic impact of the programs.
							(2)EvaluationThe
				head of each Federal agency described in paragraph (1) shall conduct an annual
				evaluation using the metrics developed under paragraph (1) of—
							(A)the SBIR program
				and the STTR program of the Federal agency; and
							(B)the benefits to
				the people of the United States of the SBIR program and the STTR program of the
				Federal agency.
							(3)Report
							(A)In
				generalThe head of each Federal agency described in paragraph
				(1) shall submit to the appropriate committees of Congress and the
				Administrator an annual report describing in detail the results of an
				evaluation conducted under paragraph (2).
							(B)Public
				availability of reportThe head of each Federal agency described
				in paragraph (1) shall make each report submitted under subparagraph (A)
				available to the public online.
							(C)DefinitionIn
				this paragraph, the term appropriate committees of Congress
				means—
								(i)the Committee on
				Small Business and Entrepreneurship of the Senate; and
								(ii)the Committee on
				Small Business and the Committee on Science, Space, and Technology of the House
				of
				Representatives.
								.
			502.Competitive
			 selection procedures for SBIR and STTR programsSection 9 of the
			 Small Business Act (15 U.S.C. 638), as
			 amended by this Act, is further amended by adding at the end the
			 following:
				
					(pp)Competitive
				Selection Procedures for SBIR and STTR ProgramsAll funds
				awarded, appropriated, or otherwise made available in accordance with
				subsection (f) or (n) must be awarded pursuant to competitive and merit-based
				selection
				procedures.
					.
			503.Loan
			 restrictions
				(a)Rule
			 requiredFor purposes of
			 section 9 of the Small Business Act (15 U.S.C. 638), the Administrator shall
			 promulgate a rule not later than 180 days after the date of enactment of this
			 Act that determines what restrictions, conditions, or covenants contained in a
			 note, bond, debenture, other evidence of indebtedness, or preferred stock
			 constitute affiliation for purposes of section 121.103(a) of title 13, Code of
			 Federal Regulations, as in effect on January 1, 2011.
				(b)Failure to
			 promulgateIf the Administrator fails to promulgate a rule in the
			 time period required under subsection (a), the holder of a note, bond,
			 debenture, other evidence of indebtedness, or preferred stock shall be
			 considered to be affiliated with the debtor or issuer of the preferred stock
			 until such time as the Administrator promulgates the rule required under
			 subsection (a).
				504.Limitation on
			 pilot programsSection 9 of
			 the Small Business Act (15 U.S.C. 638), as amended by this Act, is further
			 amended by adding at the end the following:
				
					(qq)Limitation on
				pilot programs
						(1)In
				generalThe Administrator may
				only carry out a covered pilot program if in accordance with paragraphs (2) and
				(3).
						(2)Existing pilot
				programsWith respect to a
				covered pilot program in operation on the date of enactment of this subsection,
				such program may only be carried out during the 3-year period beginning on such
				date of enactment.
						(3)New pilot
				programsWith respect to a covered pilot program established
				after the date of enactment of this subsection, such program—
							(A)may only be
				carried out during the 3-year period beginning on the date on which such
				program is established; and
							(B)may not continue
				or be based on, in any manner, a previously established covered pilot
				program.
							(4)Covered pilot
				program definedIn this subsection, the term covered pilot
				program means any initiative, project, innovation, or other
				activity—
							(A)relating to an
				SBIR or STTR program; and
							(B)not specifically
				authorized by
				law.
							.
			505.Ensuring
			 equity in SBIR and STTR awards to individual companiesSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is further amended by adding at the end
			 the following:
				
					(rr)Ensuring
				equity in SBIR and STTR awards to individual companiesA small business concern, including
				affiliates of the small business concern, may not receive an SBIR or STTR award
				in a fiscal year if, at the time the award is made—
						(1)the small
				business concern has received an aggregate dollar amount of such awards in such
				fiscal year that exceeds 50 percent of the aggregate dollar amount of such
				awards received, in the preceding fiscal year, by the median State with respect
				to such aggregate amount; or
						(2)the small business concern has received an
				aggregate number of such awards in such fiscal year that exceeds 50 percent of
				the aggregate number of such awards received, in the preceding fiscal year, by
				the median State with respect to such aggregate
				number.
						.
			506.Inspector
			 General reportsNot later than
			 October 1 of each year, the Inspector General of each Federal agency that
			 participates in the SBIR program or STTR program shall submit to the Committee
			 on Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business and the Committee on Science, Space, and Technology of the House of
			 Representatives a report describing—
				(1)the number of
			 cases referred to the Inspector General in the preceding year that related to
			 fraud, waste, or abuse with respect to the SBIR program or STTR program;
				(2)the actions taken
			 in each case described in paragraph (1) if fraud, waste, or abuse was
			 determined to have occurred;
				(3)if no action was taken in a case described
			 in paragraph (1) and fraud, waste, or abuse was determined to have occurred,
			 the justification for action not being taken; and
				(4)an accounting of the funds used to address
			 fraud, waste, and abuse, including a description of personnel and resources
			 funded and funds that were recovered or saved.
				507.TimingFederal agencies participating in the SBIR
			 program or STTR program shall, to the extent possible, attempt to shorten the
			 amount of time between the provision of notice of an award under the SBIR
			 program or STTR program and the subsequent release of funding with respect to
			 the award.
			508.Publication of
			 certain informationSection 9
			 of the Small Business Act (15 U.S.C. 638), as amended by this Act, is further
			 amended by adding at the end the following:
				
					(ss)Publication of
				certain informationIn order
				to increase the number of small businesses receiving awards under the SBIR or
				STTR programs of participating agencies, and to simplify the application
				process for such awards, the Administrator shall establish and maintain a
				public Internet website on which the Administrator shall publish such
				information relating to notice of and application for awards under the SBIR
				program and STTR program of each participating Federal agency as the
				Administrator determines
				appropriate.
					.
			509.Preference for
			 clean coal technology researchSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is further amended by adding at the end
			 the following:
				
					(tt)Clean coal
				technology research preferenceIn making awards under this section, a
				Federal agency shall give priority to applications in a manner that increases
				the number of SBIR and STTR award recipients conducting research with respect
				to clean coal technology, including the gasification of
				coal.
					.
			510.Report on
			 enhancement of manufacturing activitiesSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is further amended by adding at the end
			 the following:
				
					(uu)Report on
				enhancement of manufacturing activitiesNot later than October 1, 2011, and
				annually thereafter, the head of each Federal agency that makes more than
				$50,000,000 in awards under the SBIR and STTR programs of the agency combined
				shall submit to the Committee on Small Business and Entrepreneurship of the
				Senate and the Committee on Small Business and the Committee on Science, Space,
				and Technology of the House of Representatives a report that includes—
						(1)a description of
				efforts undertaken by the head of the Federal agency to enhance manufacturing
				activities;
						(2)a comprehensive
				description of the actions undertaken each year by the head of the Federal
				agency in carrying out the SBIR or STTR program of the agency in support of
				Executive Order 13329 (69 Fed. Reg. 9181; relating to encouraging innovation in
				manufacturing);
						(3)an assessment of
				the effectiveness of the actions described in paragraph (2) at enhancing the
				research and development of manufacturing technologies and processes;
				and
						(4)recommendations
				that the program managers of the SBIR or STTR program of the agency consider
				appropriate for additional actions to increase the effectiveness of enhancing
				manufacturing
				activities.
						.
			511.Express
			 authority to fast-track Phase II awards for promising Phase I
			 researchSection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended by this Act, is further amended
			 by adding at the end the following:
				
					(vv)Authority to
				Fast-Track Phase II awards for promising Phase I
				researchTo address the delay
				between an award for Phase I of an SBIR program and the application for and
				extension of an award for Phase II of such program, each Federal agency with an
				SBIR program may develop fast-track programs to eliminate such
				delay by issuing Phase II SBIR awards as soon as practicable, including in
				appropriate cases simultaneously with the issuance of the Phase I SBIR award.
				The Administrator shall encourage the development of such
				fast-track
				programs.
					.
			512.Increased
			 partnerships between SBIR awardees and prime contractors, venture capital
			 investment companies, and larger businessesSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is further amended by adding at the end
			 the following:
				
					(ww)Increased
				partnerships
						(1)In
				generalEach agency required
				by this section to conduct an SBIR program shall establish initiatives by which
				the agency encourages partnerships between SBIR awardees and prime contractors,
				venture capital investment companies, business incubators, and larger
				businesses, for the purpose of facilitating the progress of the SBIR awardees
				to Phase III.
						(2)DefinitionIn this subsection, the term business
				incubator means an entity that provides coordinated and specialized
				services to entrepreneurial businesses which meet selected criteria during the
				businesses' startup phases, including providing services such as shared office
				space and office services, access to equipment, access to telecommunications
				and technology services, flexible leases, specialized management assistance,
				access to financing, mentoring and training services, or other coordinated
				business or technical support services designed to provide business development
				assistance to entrepreneurial businesses during these businesses’ startup
				phases.
						.
			513.Preference for
			 acid mine drainage researchSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is further amended by adding at the end
			 the following:
				
					(xx)Acid mine
				drainage research preferenceIn making awards under this section, a
				Federal agency shall give priority to applications in a manner that increases
				the number of SBIR and STTR award recipients conducting research related to
				reducing the environmental impact, including with respect to water quality, of
				acid mine
				drainage.
					.
			514.Preference for
			 hydraulic fracturing researchSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is further amended by adding at the end
			 the following:
				
					(yy)Hydraulic
				fracturing research preferenceIn making awards under this section, a
				Federal agency shall give priority to applications in a manner that increases
				the number of SBIR and STTR award recipients conducting research related to
				reducing the environmental impact, including with respect to water quality, of
				the use of hydraulic fracturing during natural gas exploration
				activities.
					.
			
	
		July 1, 2011
		Reported from the Committee on Small Business with an
		  amendment
		July 1, 2011
		Committee on Armed
		  Services discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
